          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 1 of 116


 ANTHONY D. PHILLIPS
 APHILLIPS@GRSM.COM




                                                                                 ATTORNEYS AT LAW
                                                                           275 BATTERY STREET, SUITE 2000
                                                                              SAN FRANCISCO, CA 94111
                                                                                  WWW .GRSM.COM



                                           April 8, 2021

ELECTRONIC MAIL AND ECF

The Honorable Thomas Hixson
United States District Court
Northern District of California
450 Golden Gate Avenue
Courtroom A - 15th Floor
San Francisco, CA 94102

        Re:      Tradeshift, Inc. v. BuyerQuest, Inc., No. 3:20-cv-01294-RS

                       JOINT STATEMENT ON DISCOVERY DISPUTE

Dear Judge Hixson:

Pursuant to Your Honor’s Discovery Standing Order (ECF 48-1), Defendant-BuyerQuest, Inc. and
Plaintiff-Tradeshift, Inc. respectfully submit this Joint Statement respecting a discovery dispute on
which they have reached an impasse. Namely, whether Tradeshift must produce its CEO, Christian
Lanng, for deposition pursuant to BuyerQuest’s Notice of Deposition Pursuant to FRCP 30.

                                          ATTESTATION

In compliance with Local Rule 37-1(a) and the Standing Order of the Honorable Thomas Hixson,
the parties have conferred in good faith by telephone but could not resolve this dispute.

DATED: April 8, 2021                         GORDON REES SCULLY MANSUKHANI LLP

                                             /s/ Anthony D. Phillips___
                                             Anthony D. Phillips
                                             Attorneys for Defendant
                                             BUYERQUEST, INC.

DATED: April 8, 2021                         ORRICK, HERRINGTON & SUTCLIFFE LLP

                                             /s/ Amy K. Van Zant____
                                             Amy K. Van Zant
                                             Attorneys for Plaintiff
                                             TRADESHIFT, INC.
          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 2 of 116


April 8, 2021
Page 2

                                         BUYERQUEST’S POSITION

       Requested Relief:          An order compelling Tradeshift to produce its CEO, Christian
Lanng, for deposition.

       Factual Background: This case is about a software implementation project jointly
undertaken by Tradeshift and BuyerQuest pursuant to their June 2019 “Tradeshift/BuyerQuest
Agreement”. The project itself was undertaken for non-party J.M. Smucker, pursuant to the June
2019 “Tradeshift/Smucker Agreement”. In January 2020, Smucker concluded that Tradeshift
could not perform, terminated the Tradeshift/Smucker Agreement and replaced Tradeshift with
BuyerQuest - who successfully completed the project alone.

        Tradeshift sued BuyerQuest for Breach of Contract and Breach of the Implied Covenant of
Good Faith and Fair Dealing arising out of the Tradeshift/BuyerQuest Agreement and for Tortious
Interference with the Tradeshift/Smucker Agreement. Tradeshift alleges that BuyerQuest
disparaged it to Smucker, in part by making false statements about Tradeshift’s financial situation.
Mr. Lanng was, and is, the CEO of Tradeshift and participated directly in a number of the critical
events at issue in this lawsuit, for example:

       He attended and presented at pre-contracting sales pitches made to Smucker. Smucker has
        since sued Tradeshift for fraudulent inducement related to the Tradeshift/Smucker
        Agreement and based, in part, on those presentations.1
       Tradeshift failed to timely pay BuyerQuest as required by the Tradeshift/BuyerQuest
        Agreement. Mr. Lanng participated in decisions about whether and when to pay
        BuyerQuest and BuyerQuest’s complaints about nonpayment were escalated to him.
       In November 2019, Mr. Lanng and Smucker’s CFO spoke directly via phone and Mr.
        Lanng reassured Smucker about Tradeshift’s financial stability in an attempt to convince
        Smucker to continue with the Tradeshift/Smucker Agreement. No one else participated in
        that call.2 Mr. Lanng attended at least one other in-person meeting with Smucker and
        BuyerQuest in October 2019 to discuss problems with the project.

         Tradeshift does not dispute Mr. Lanng’s involvement in the foregoing. Mr. Lanng
therefore has unique first-hand knowledge of events central to the substantive issues of the
litigation.

       The Discovery Dispute: On March 16, 2021, BuyerQuest noticed the deposition of Mr.
Lanng, pursuant to Rule 30. See, Exhibit A. The deposition was set to go forward on March 31,
2021 and to be conducted via Zoom, in accordance with the parties’ agreement in the case.

       On March 26, 2021, Tradeshift objected on grounds of relevance and by citing the “apex
witness doctrine”, based upon Mr. Lanng’s position as Tradeshift’s CEO. See, Exhibit B.



1
 Tradeshift, Inc. v. Smucker Services Company, No. 1:20-cv-03661 (S.D.N.Y.)
2
 Documents supporting each of these facts are available for in camera review. Ongoing discovery is strengthening,
not diminishing, the case for Mr. Lanng’s direct involvement and the need for his deposition.
          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 3 of 116


April 8, 2021
Page 3

Standing on its objections, Tradeshift has refused to produce Mr. Lanng for deposition.3 The apex
witness doctrine does not preclude Mr. Lanng’s deposition. He has unique, first-hand knowledge
central to the events at issue in this litigation. Nor can Tradeshift or Mr. Lanng establish any undue
harm posed by proceeding with the remote deposition.

        BuyerQuest Is entitled to Mr. Lanng’s Deposition Testimony.4 “A party seeking to
prevent a deposition carries a heavy burden to show why discovery should be denied.”56 The judge-
made apex witness doctrine is at odds with the “broad allowance for discovery of party witnesses
and the federal rules.” Apple, at 263. While it may shield from the “potential for the discovery
rules to serve as a tool for harassment” it is not a sword to “itself become a tool for evading
otherwise relevant and permissible discovery.” Id.

       Thus, it is Tradeshift’s “heavy burden” to demonstrate that 1) Mr. Lanng is an “apex”
witness; 2) who lacks personal knowledge; and, 3) specific harm would result from his deposition.
Kennedy v. Jackson Nat. Life Ins. Co., 2010 WL 164944, at 1 (N.D. Cal. Apr. 22, 2010)(the Court
held a one-day deposition was not burdensome and denied CEO’s motion for protective order
based only on broad unsubstantiated assertions of harassment and disruption to his schedule).

        The parties do not dispute a party’s CEO is an apex witness.7 They do not dispute Mr.
Lanng has personal knowledge of relevant facts in this case. During the meet and confer process,
however, Tradeshift insisted Mr. Lanng’s knowledge is “repetitive” of other witnesses who
participated in the same meetings. Tradeshift went so far as to argue that Mr. Lanng’s interlocutor
at Smucker - the CFO of a non-party - is the proper source of information about their one-on-one
conversation. Exhibit C [March 12, 2021 Meet and Confer].

        This is not the law but an archetypical misuse of the apex witness doctrine as a “sword” to
frustrate legitimate party discovery. “The mere fact … other witnesses may be able to testify as
to what occurred at a particular time or place does not mean that a high-level corporate officer’s
testimony would be ‘repetitive.’” First Nat. Mortg. Co. v. Fed. Realty Inv. Tr., 2007 WL 4170548,
at *2 (N.D. Cal. Nov. 19, 2007)(Judge Seeborg compelled CEO deposition and noted “[i]ndeed, it
is not uncommon for different witnesses to an event to have differing recollection of what
occurred.”); see also, Google, Inc. v. American Blind & Wallpaper Factory, Inc, 2006 WL
2578277 at *3-4 (Judge Seeborg compelled deposition of Google’s founder over apex witness
objection where the record suggested his “possible personal involvement” in relevant
matters)(emphasis added). The record is replete with evidence of Mr. Lanng’s direct personal
involvement in the dispositive events of this litigation – including the formation, validity, and real
reasons for the termination of the Tradeshift/Smucker Agreement and Tradeshift’s performance or
breach of the Tradeshift/BuyerQuest Agreement.

3
  During the meet and confer process, Tradeshift offered to produce Mr. Lanng for a one-hour deposition on only
topics it had preapproved and only after all other depositions had been completed.
4
  FRCP 30(a). “A party may… depose any… party, without leave[.]”
5
  Apple, Inc. v. Samsung Elecs. Co. Ltd., 282 F.R.D. 259, 263.
6
  FRCP 26(c) “A party or any person from whom discovery is sought may move for a protective order …. The court
may, for good cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue
burden or expense …” (emphasis added).
7
  Tradeshift has noticed the deposition of BuyerQuest’s CEO and other “C-Suite” executives. Whatever the Court’s
decision on this Motion, the same ruling should apply to BuyerQuest’s apex witnesses.
          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 4 of 116


April 8, 2021
Page 4


        Tradeshift has made no showing of any harm either it or Mr. Lanng would suffer by his
deposition. Nor can it. The deposition would take place remotely and Mr. Lanng would face no
greater burden than any other witness called to testify about their personal knowledge. And
Tradeshift is the plaintiff in this lawsuit – the possibility that its senior managers would be deposed
about their knowledge of its claims surely factored in its pre-litigation calculations. The type of
harassment the apex witness doctrine is intended to shield against is simply not present here.

Final Proposed Compromise: BuyerQuest will take a single, seven-hour deposition of Mr. Lanng
by remote means and after the depositions of other Tradeshift witnesses.

                                        TRADESHIFT’S POSITION
The Court should deny BuyerQuest’s motion to compel the deposition of Tradeshift’s CEO and
co-founder, Christian Lanng, under the apex doctrine because (1) Mr. Lanng was not a decision-
maker on issues relevant to this case and does not have unique, first-hand non-repetitive
knowledge regarding relevant material facts, (2) BuyerQuest’s motion is premature because it
has not yet deposed the lower-level employees who were more directly involved in the relevant
issues, and (3) at a minimum, the court should limit any deposition in scope and in time to
safeguard against harassment and abuse.
The parties negotiated over deposition dates for three months. During that time, BuyerQuest
never once identified Mr. Lanng on its witness list even though Tradeshift had identified
BuyerQuest’s CEO, Jack Mulloy, on its witness list from the start. This made perfect sense since
Mr. Mulloy conceived of, architected, directed, and personally executed BuyerQuest’s
“Operation Fyrefest” scheme to cause Smucker to terminate its agreement with Tradeshift so
BuyerQuest could get the contract. Ex. I at 17-25. The parties have produced more than 500
communications sent to or from Mr. Mulloy about the Smucker project and BuyerQuest
designated Mr. Mulloy as its 30(b)(6) designee for seven of the ten topics noticed to
BuyerQuest.8 In contrast, the most BuyerQuest can show for Mr. Lanng is that he attended one
meeting (along with a number of other people) and took one phone call, neither of which are
central to any of the claims or defenses in the case or about which others are not already set to
testify. There is simply no comparison and, most importantly, no need for Mr. Lanng’s
testimony. Instead, it seems Mr. Lanng’s deposition was noticed solely in retribution for Mr.
Mulloy’s deposition.
Procedural Background: Tradeshift identified the BuyerQuest witnesses it wanted to depose
(including Mr. Mulloy) on December 18, 2020. Ex. B at 1-3. BuyerQuest identified the
witnesses it wanted to depose on December 29. Id. at 1. Mr. Lanng was not on BuyerQuest’s
list. Id. The parties discussing scheduling the depositions over the next three months, ultimately
setting the schedule on March 3, 2021, with Tradeshift was set to depose five BuyerQuest



8
  Despite already agreeing in March to produce Mulloy for deposition on April 20 and designating him on April 1 as
BuyerQuest’s 30(b)(6) corporate designee for over half of the 30(b)(6) topics that have been noticed, BuyerQuest
turned around and served objections to Mulloy’s deposition on April 6, citing the apex doctrine and stating that it
will not be producing Mr. Mulloy unless some horse trade is agreed upon for Mr. Lanng’s deposition.
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 5 of 116


April 8, 2021
Page 5

witnesses and BuyerQuest was set to depose eight Tradeshift witnesses. Mr. Mulloy was
scheduled for deposition on April 20, 2021; Mr. Lanng was not one of the scheduled witnesses.
In March 2021, BuyerQuest suddenly said that it also wanted to take the deposition of Mr. Lanng
(Ex. C) and, after Tradeshift indicated it would object under the apex doctrine, unilaterally
served a March 16 notice of deposition setting the deposition for March 31.9 Ex. A. Tradeshift
responded with formal objections. Ex. D. The parties continued to confer throughout March,
with Tradeshift painstakingly explaining why the deposition was improper.10 See Exs. E, F, G.
On April 7, 2021, BuyerQuest reneged on its agreement to produce Mr. Mulloy, explaining in an
April 8 email that it did so in order to force a horse trade for the Lanng deposition.
Legal Standard: “Virtually every court that has addressed deposition notices directed at an
official at the highest level or ‘apex’ of corporate management has observed that such discovery
creates a tremendous potential for abuse or harassment.” Affinity Labs of Texas v. Apple, Inc.,
2011 WL 1753982, at *15 (N.D. Cal. May 9, 2011). Accordingly, courts regularly exercise their
discretion to preclude or limit such depositions after considering “(1) whether the deponent has
unique first-hand, non-repetitive knowledge of the facts at issue in the case and (2) whether the
party seeking the deposition has exhausted other less intrusive discovery methods.” Anderson v.
Cty. of Contra Costa, No. 15-CV-01673-RS (MEJ), 2017 WL 930315, at *3 (N.D. Cal. Mar. 9,
2017). Courts will generally preclude or limit the depositions “where the information sought can
be obtained through less intrusive discovery methods, such as by interrogatory or depositions of
lower-level employees with more direct knowledge of the facts at issue.” Id.
Argument: BuyerQuest does not dispute that Mr. Lanng is an apex witness. As Chairman, CEO,
and Co-Founder of Tradeshift, Mr. Lanng is the highest-ranking officer at Tradeshift, a global
company of hundreds of employees worldwide. Accordingly, he is entitled to the highest
protections under the apex doctrine. See Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259,
263 (N.D. Cal. 2012) (“On the proverbial sliding scale, the closer that a proposed witness is to
the apex of some particular peak in the corporate mountain range, and the less directly relevant
that person is to the evidence proffered in support of his deposition, the more appropriate the
protections of the apex doctrine become.”)
Mr. Lanng does not have unique or particularly relevant information to the case.11 In assessing
what unique knowledge an apex witness possesses, courts generally look for non-repetitive
“firsthand-knowledge of important, relevant, and material facts.” In re Transpacific Passenger
Air Transportation Antitrust Litig., 2014 WL 939287, at *2 (N.D. Cal. Mar. 6, 2014). Here,
there is no such knowledge because Mr. Lanng is not responsible for responding to RFPs,
closing sales deals, managing day-to-day execution of contracts, or responding to customer
inquiries; lower-level managers are responsible for such tasks. He was not a relevant decision-

9
  Notably, and in violation of the Guidelines for Professional Conduct, BuyerQuest set Mr. Lanng’s deposition for
just two weeks out from the notice date and set to take place before the other party depositions that the parties had
negotiated to schedule for three months.
10
   BuyerQuest misstates that Tradeshift “offered to produce Mr. Lanng for a one-hour deposition.” Supra at fn.3.
This is untrue. Tradeshift hypothetically discussed a number of possibilities for resolving the dispute but ultimately
never offered any deposition, whether for an hour or anything else.
11
   BuyerQuest misrepresents that “Tradeshift does not dispute Mr. Lanng’s involvement” in the three topics it
broadly identifies in its argument section. Supra at 2. But, as discussed herein, Tradeshift very much disputes his
involvement in the broad topics identified by BuyerQuest.
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 6 of 116


April 8, 2021
Page 6

maker in bidding for the Smucker Project, contracting with Smucker or BuyerQuest, or
implementing the Smucker Project.
BuyerQuest does not cite any evidence to support its claim that Mr. Lanng has the requisite
knowledge. Instead, it resorts to overstating Mr. Lanng’s involvement in vague and inaccurate
terms. Ultimately, BuyerQuest has only cited to two specific events about which it claims Mr.
Lanng has unique knowledge: (1) a meeting that Mr. Lanng attended with Smucker in May 2019
and (2) a phone call Mr. Lanng had with Smucker in November 2019. These two events,
however, are not sufficient to warrant Mr. Lanng’s deposition, both because he does not have
unique knowledge of them and also because BuyerQuest has not yet sought to obtain information
about those two events through other means.
BuyerQuest claims that Mr. Lanng “attended and presented at pre-contracting sales pitches” that
are supposedly relevant because Smucker (not BuyerQuest) “has since sued Tradeshift for
fraudulent inducement . . . based, in part, on those presentations.” Supra at 2. But BuyerQuest
has only ever identified one such meeting that Mr. Lanng attended, in May 2019.12 See Ex. E at
3; Ex. F at 2. And, contrary to BuyerQuest’s representations, Smucker’s fraud-based claims are
premised on statements Tradeshift made in written RFP and BRD responses; Smucker does not
allege that Mr. Lanng made any misrepresentations at the May 2019 meeting.13 Ex. G (Smucker
Complaint). Accordingly, Mr. Lanng’s knowledge of this meeting is not important, relevant, or
material. Moreover, any knowledge Mr. Lanng has is not unique or non-repetitive because
Tradeshift’s VP of sales (Jim Rahill) (who is being deposed on April 23) also attended the May
2019 meeting and was more directly involved in sales meetings and pitches. At a minimum,
BuyerQuest’s request is premature because BuyerQuest has not yet deposed Mr. Rahill or
Tradeshift’s Vice President of Global Professional Services, Sean Norton (scheduled April 29),
who was directly involved in the sales process and is testifying as a corporate designee under
Rule 30(b)(6) about Tradeshift’s communications with Smucker during that process.
BuyerQuest also argues that “Mr. Lanng participated in decisions about whether and when to pay
BuyerQuest and BuyerQuest’s complaints about nonpayment were escalated to him.” Supra at 2.
They also say that Mr. Lanng reassured Smucker (not BuyerQuest) about Tradeshift’s financial
stability in a November 2019 call “in an attempt to convince Smucker to continue with the
Tradeshift/Smucker Agreement.” Id. But, again, Smucker does not allege that any relevant
misrepresentations took place on the November 2019 call and, in fact, while Mr. Lanng took the
initial call he subsequently passed Smucker’s inquiry about financial stability on to Tradeshift
Chief Financial Officer, Peter van Pruissen, who managed the discussion with Smucker.
Moreover, BuyerQuest has not provided any evidence that Mr. Lanng was the decision-maker

12
   BuyerQuest has suddenly expanded his involvement to multiple “sales pitches” (supra at 2), but has only ever
disclosed the May 2019 meeting. BuyerQuest did not identify any other “sales pitches” during conferral and it
doesn’t identify any specific ones here. BuyerQuest claims it can provide “[d]ocuments supporting each of these
facts” “for in camera review” though fails to explain why the documents must be reviewed in camera at all. Supra
at fn. 2. This highly unusual proposal is unfair to Tradeshift and completely unjustified on the present facts. Further,
if BuyerQuest has additional support for its deposition demand, it should have provided it during the conferral
process.
13
  And, in any event, BuyerQuest does not explain why any alleged misrepresentations made at the May 2019
presentation would be relevant to this lawsuit, which does not include a claim of fraudulent inducement. Indeed,
BuyerQuest has no counterclaims in this case at all. Dkt. No. 37 (BuyerQuest Answer).
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 7 of 116


April 8, 2021
Page 7

regarding payments when those decisions would have, again, naturally fallen to the CFO, Mr.
van Pruissen. Again, Mr. Lanng’s knowledge of this call is not important, relevant, or material
and, at best, BuyerQuest’s request is premature because it has not yet deposed Mr. van Pruissen
(scheduled for April 30). BuyerQuest also fails to explain why it cannot acquire information
about this call from an interrogatory, written deposition questions, or a 30(b)(6) deposition.14
If, in the unlikely event, after completing other relevant depositions, BuyerQuest can
demonstrate Mr. Lanng actually has some unique and personal knowledge of relevant and
material facts, the Court should at most order a limited, two-hour deposition on the topics of the
May 2019 meeting and the November 2019 phone call. Courts regularly limit apex depositions
in scope and time. See e.g., In re Transpacific, 2014 WL 939287, at *6 (limiting deposition to
“no longer than two hours on the subjects discussed at the hearing.”); Google, 2006 WL 2578277
at *3 (“The deposition, however, shall be limited in scope to Page’s knowledge of and
involvement in the policy change and shall be limited to three hours”).15
BuyerQuest’s belated demand to depose Mr. Lanng appears to be part of some larger ruse to try
to put the parties on “equal footing” where none is warranted. In agreeing to his April 20
deposition, BuyerQuest conceded that the testimony of its own CEO was not only warranted, but
it designated him to speak on behalf of the whole company as its 30(b)(6) designee. BuyerQuest
never explains why it only suddenly realized Mr. Lanng’s deposition was totally necessary some
three months after the parties had first identified witnesses, including Mr. Mulloy, but the fact
that it took so long suggests that Mr. Lanng is more of a pawn than a witness here. The Court
should deny BuyerQuest’s motion as unsupported by the record and premature or, at a most,
limit the deposition to 2 hours of testimony on the topics of the May 2019 meeting and
November 2019 call.
                                                                Respectfully submitted,

                                                                Anthony D. Phillips for BuyerQuest, Inc.
                                                                Jason Yu for Tradeshift, Inc.

14
   The cases BuyerQuest relies on actually indicate that BuyerQuest’s motion is, at best, premature. In First
National Mortgage, Judge Seeborg recognized that “[c]ourts generally do refuse to allow the immediate deposition
of high-level ‘apex deponent’ executives, before the testimony of lower level employees with more intimate
knowledge of the case has been secured.” 2007 WL 4170548 at *2. He then granted the deposition, but only
because the moving party had already taken the relevant lower-level employee depositions and the record supported
that the apex witnesses had additional relevant testimony. Id. at *3. He did the same in Google. 2006 WL 2578277
at *3 fn 3. Moreover, in both cases, Judge Seeborg limited the depositions in scope and/or time to prevent abuse.
First Nat’l Mortg., 2007 WL 4170548 at *3; Google, 2006 WL 2578277 at *3 (“The deposition, however, shall be
limited in scope to Page’s knowledge of and involvement in the policy change and shall be limited to three hours”).
15
  The protections are particularly appropriate here given the likelihood for abuse and harassment during Mr.
Lanng’s deposition. Counsel for BuyerQuest has—both during conferral and this motion—continued to hide-the-
ball regarding its true intentions for Mr. Lanng’s deposition. See e.g., Ex. E at 1-2 (refusing to “preview” the topics
that would warrant Mr. Lanng’s deposition); supra at 2 (relying on in camera review to support arguments).
Moreover, BuyerQuest never served any specific discovery on the issues it now contends warrant Mr. Lanng’s
deposition. See In re Transpacific, 2014 WL 939287, at *5 (lack of effort to obtain the information through other
discovery “can shed considerable light on whether the party is seeking the apex deposition for appropriate purposes”
and may require “safeguards against abuse, harassment, and undue burden.”). And, BuyerQuest did not identify Mr.
Lanng as a witness until late in the case. BuyerQuest should not be able to use two specific meetings to justify a
broad and harassing deposition of an apex corporate executive on other topics.
                            Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 8 of 116


                  April 8, 2021
                  Page 8




                  Enclosures




                                         ATTESTATION REGARDING SIGNATURES

                  In compliance with Local Rule 5-1(i)(3), the undersigned ECF user whose identification and
                  password are being used to file this document, hereby attests that all signatories have concurred
                  in the filing of this document and all supporting declarations and exhibits.

                      GORDON REES SCULLY MANSUKHANI LLP

                      /s/ Anthony D. Phillips
                      ANTHONY D. PHILLIPS
                      Attorneys for Defendant
                      BUYERQUEST, INC.




1220641/57593290v.1
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 9 of 116




          BUYERQUEST
           EXHIBIT A
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 10 of 116



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043
                                          Attorneys for Defendant
                                      7   BuyerQuest, Inc.

                                      8
                                      9                                 UNITED STATES DISTRICT COURT

                                     10                              NORTHERN DISTRICT OF CALIFORNIA

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          TRADESHIFT, INC., a Delaware                  )   CASE NO. 3:20-cv-01294-RS
     San Francisco, CA 94111




                                          corporation,                                  )
                                     13                                                 )   DEFENDANT BUYERQUEST, INC.’S
                                                                         Plaintiff,     )   NOTICE OF DEPOSITION OF
                                     14                                                 )   CHRISTIAN LANNG PURSUANT TO
                                                 vs.                                    )   FEDERAL RULE OF CIVIL PROCEDURE
                                     15                                                 )   30
                                          BUYERQUEST, INC., an Ohio
                                     16   corporation,                                  )   Hon. Richard Seeborg
                                                                                        )   Hon. Thomas Hixson
                                     17                                  Defendant.     )

                                     18          TO PLAINTIFF AND ITS COUNSEL OF RECORD:

                                     19          PLEASE TAKE NOTICE THAT, on March 31, 2021 at 9:00 a.m., pursuant to Federal

                                     20   Rule of Civil Procedure (“Rule”) 30, defendant-BuyerQuest, Inc. (“BuyerQuest”) will take the

                                     21   deposition of Christian Lanng (“Lanng” or “Deponent”) at the offices of Gordon Rees Scully

                                     22   Mansukhani LLP, located at 275 Battery Street, Suite 2000, San Francisco, California. The

                                     23   deposition will continue from day to day, weekends and holidays excepted, until complete.

                                     24          The above deposition will be taken upon oral examination before a notary public, or other

                                     25   person lawfully authorized to administer oaths and take deposition testimony.

                                     26          The deposition will be recorded stenographically and may also be videotaped and

                                     27   audiotaped for use as evidence in this action, at trial, or for such other purposes as are permitted,

                                     28   as authorized by Rule 30(b)(2). The deposition testimony may also be recorded through

                                                                           -1-
                                               DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 11 of 116



                                      1   LiveNote, an instant visual display of the testimony, of which a rough draft of the testimony may

                                      2   be requested, as authorized by Rule 30(b)(3).

                                      3          Due to the ongoing COVID-19 pandemic, the deposition will be taken by audio-video

                                      4   conference and in accordance with the parties’ Stipulation on Protocol for Remote Depositions.

                                      5   Deponent need not be physically present with the deposition officer at the time of deposition.

                                      6   Counsel for all parties and their clients may participate from various separate locations.

                                      7
                                      8    Dated: March 16, 2021              GORDON REES SCULLY MANSUKHANI, LLP
                                      9
                                                                              By:
                                     10
                                                                                    Craig J. Mariam
                                     11                                             Anthony D. Phillips
Gordon Rees Scully Mansukhani, LLP




                                                                                    Eunice J. Liao
                                     12
   275 Battery Street, Suite 2000




                                                                                    Attorneys for Defendant BuyerQuest, Inc.
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                           -2-
                                               DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 12 of 116



                                      1                                PROOF OF SERVICE
                                      2         I am a resident of the State of California, over the age of eighteen years, and
                                      3   not a party to the within action. One of my business addresses is: Gordon & Rees
                                      4   LLP, 633 W. 5th Street, 52nd Floor, Los Angeles, California 90071. On March 16,
                                      5   2021, I served the within document(s):
                                      6
                                          DEFENDANT BUYERQUEST, INC.’S NOTICE OF DEPOSITION OF CHRISTIAN
                                      7   LANNG PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 30
                                      8
                                      9
                                     10       BY OVERNIGHT MAIL: by placing a true copy thereof enclosed in a
                                               sealed envelope, at a station designated for collection and processing of
                                               envelopes and packages for overnight delivery as part of the ordinary
                                     11        business practices of Gordon Rees, LLP.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                           BY ELECTRONIC TRANSMISSION by causing such document(s) to
     San Francisco, CA 94111




                                     13     be electronically mailed in .pdf format as an email attachment to each
                                            addressee for the above-entitled case as listed below. The transmission
                                     14     was complete and confirmed. A copy of the transmittal e-mail will be
                                            maintained with the original document(s) in our office.
                                     15    BY U.S. MAIL by placing the document(s) listed above in a sealed
                                            envelope with postage thereon fully prepaid, in United States mail in the
                                     16     State of California addressed as set forth below.
                                     17    BY ELECTRONIC FILING. I hereby certify that on March 16, 2021, a
                                            copy of the foregoing document was filed electronically. Notice of this
                                     18     filing will be sent by operation of the Court’s electronic filing system to
                                            all parties indicated on the electronic filing receipt. All other parties will
                                     19     be served by regular U.S. Mail. Parties may access this filing through the
                                            Court’s electronic filing system.
                                     20    Amy Kathleen VanZant, Esq.                    Attorneys for Plaintiff
                                     21    Jason Yu, Esq.
                                           Tammy Su, Esq.
                                     22    Orrick, Herrington & Sutcliffe LLP
                                     23    1000 Marsh Road
                                           Menlo Park, CA 94025
                                     24    Tel: 650-614-7400
                                     25    Fax: 650-614-7401
                                           Email: avanzant@orrick.com
                                     26           jasonyu@orrick.com
                                     27           tsu@orrick.com
                                     28

                                                                          -3-
                                              DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 13 of 116



                                      1         I am readily familiar with the firm’s practice of collection and processing
                                      2   correspondence for mailing. Under that practice it would be deposited with the
                                      3   U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                      4   ordinary course of business. I am aware that on motion of the party served, service
                                      5   is presumed invalid if postal cancellation date or postage meter date is more than
                                      6   one day after the date of deposit for mailing in affidavit.
                                      7         I declare under penalty of perjury under the laws of the United States of
                                      8   America that I am employed in the office of a member of the Bar of this Court at
                                      9   whose direction the service was made.
                                     10         Executed on March 16, 2021.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                  _________________________________
                                     12
   275 Battery Street, Suite 2000




                                                                                          Julie Vernon
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                          -4-
                                              DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 14 of 116




           BUYERQUEST
            EXHIBIT B
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 15 of 116



 1   AMY K. VAN ZANT (STATE BAR NO. 197426)
     avanzant@orrick.com
 2   JASON K. YU (STATE BAR NO. 274215)
     jasonyu@orrick.com
 3   TAMMY SU (STATE BAR NO. 329652)
     tsu@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 5   Menlo Park, CA 94025-1015
     Telephone:   +1 650 614 7400
 6   Facsimile:   +1 650 614 7401

 7   Attorneys for Plaintiff
     TRADESHIFT, INC.
 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12   TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS

13                      Plaintiff,                   PLAINTIFF TRADESHIFT, INC.’S
                                                     OBJECTIONS TO DEFENDANT
14            v.                                     BUYERQUEST, INC.’S NOTICE OF
                                                     DEPOSITION OF CHRISTIAN LANNG
15   BUYERQUEST, INC., an Ohio corporation,

16                      Defendant.                   Judge: Hon. Richard Seeborg

17

18

19
20

21

22

23

24

25

26

27

28
                                                           TRADESHIFT’S OBJECTIONS TO NOTICE
                                                            OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                        CASE NO. 3:20-CV-1294-RS
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 16 of 116



 1            Plaintiff Tradeshift, Inc. (“Tradeshift”) hereby provides the following objections

 2   and responses to Defendant BuyerQuest, Inc.’s (“BuyerQuest”) Notice of Deposition of Christian

 3   Lanng Pursuant to Federal Rule of Civil Procedure 30, dated March 16, 2021 (the “Notice”).

 4                            OBJECTIONS TO NOTICE OF DEPOSITION

 5            1.      Tradeshift to the date and time of the deposition which BuyerQuest set without

 6   conferring with Tradeshift. Tradeshift does not intend to provide Mr. Lanng for deposition at the

 7   stated date or time.

 8            2.      Tradeshift objects to the Notice as seeking information that is not relevant to the

 9   claims and defenses at issue in this case and that is not proportional to the needs of the case.
10            3.      Tradeshift objects to the Notice as overbroad, unduly burdensome, not

11   proportional to the needs of the case, harassing, and as seeking duplicative information because it

12   seeks information from an apex witness. “Virtually every court that has addressed deposition

13   notices directed at an official at the highest level or ‘apex’ of corporate management has observed

14   that such discovery creates a tremendous potential for abuse or harassment.” Groupion, LLC v.

15   Groupon, Inc., No. 11-0870 MEJ, 2012 WL 359699, at *2 (N.D. Cal. Feb. 2, 2012). Courts will

16   therefore protect high-level corporate officers from depositions when the officer has no first-hand

17   knowledge of the facts of the case or where the officer’s testimony would be repetitive. In re

18   Transpacific Passenger Air Transportation Antitrust Litig., No. C-07-05634 CRB (DMR), 2014

19   WL 939287, at *2 (N.D. Cal. Mar. 6, 2014). Courts should also limit these depositions when the
20   party seeking the deposition has not exhausted other less intrusive discovery methods. Apple Inc.

21   v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal. 2012); Groupion, 2012 WL 359699,

22   at *2. Because Mr. Lanng is a high-level executive and does not possess unique, first-hand

23   knowledge of relevant facts, as discussed above, he should not be compelled to testify.

24   Dated: March 23, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
25
                                                     By:     /s/ Jason K. Yu
26                                                           JASON K. YU
27                                                           Attorneys for Plaintiff
                                                             TRADESHIFT, INC.
28
                                                                   TRADESHIFT’S OBJECTIONS TO NOTICE
                                                       -1-          OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                                CASE NO. 3:20-CV-1294-RS
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 17 of 116



 1                                          PROOF OF SERVICE

 2            I am a resident of the State of California and over the age of eighteen years, and not a

 3   party to the within action. My place of business is Orrick, Herrington & Sutcliffe, LLP, 1000

 4   Marsh Road, Menlo Park, CA 94025. On March 23, 2021, I served the within document(s):

 5              PLAINTIFF TRADESHIFT, INC.’S OBJECTIONS TO DEFENDANT
 6           BUYERQUEST, INC.’S NOTICE OF DEPOSITION OF CHRISTIAN LANNG

 7                By transmitting a courtesy copy via electronic mail the document(s) listed above to
         X        the email addresses set forth below on March 23, 2021.
 8

 9    Anthony Phillips
      Craig Mariam
10    Eunice Liao
      Gordon Rees Scully Mansukhani, LLP
11    275 Battery Street, Ste. 2000
      San Francisco, CA 94111
12    aphillips@grsm.com
13    cmariam@grsm.com
      eliao@grsm.com
14    ATTORNEYS FOR DEFENDANT BUYERQUEST, INC.

15            Executed on March 23, 2021 at Fremont, California. I declare under penalty of perjury
16   under the laws of the State of California that the foregoing is true and correct.
17                                                      /s/ Sema Virrueta
18                                                      Sema Virrueta

19
20

21

22

23

24

25

26

27

28
                                                                   TRADESHIFT’S OBJECTIONS TO NOTICE
                                                      -1-           OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                                CASE NO. 3:20-CV-1294-RS
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 18 of 116




           BUYERQUEST
            EXHIBIT C
                   Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 19 of 116


Joshua Bradus

From:                               Yu, Jason K. <jasonyu@orrick.com>
Sent:                               Friday, March 12, 2021 8:57 AM
To:                                 Anthony Phillips
Cc:                                 Craig Mariam; Eunice Liao; Van Zant, Amy K.; Su, Tammy; Joshua Bradus
Subject:                            RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS


Hello Tony,

Thanks for the response. I’m still working on dates for Mr. Rahill.

With respect to Mr. Lanng, we disagree this is a sufficient basis for Mr. Lanng’s deposition. Any information Mr. Lanng
has about the “joint” presentation is, by definition, duplicative information that can be obtained from other witnesses
(including BuyerQuest’s own employees) and does not justify an apex deposition. The conversations you mention in Q4
2019 also seem to constitute duplicative information that can be obtained elsewhere (e.g., from Smucker), but we’ll need
more information. Please let us know who why you believe these conversations would be relevant and non-duplicative.

Thanks,
Jason


From: Anthony Phillips <aphillips@grsm.com>
Sent: Thursday, March 11, 2021 10:56 AM
To: Yu, Jason K. <jasonyu@orrick.com>
Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K. <Avanzant@orrick.com>;
Su, Tammy <tsu@orrick.com>; Joshua Bradus <jbradus@grsm.com>
Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

Dear Jason,

Thank you for confirming those dates, we will issue Notices shortly. Let us know about Mr. Rahill.

As for Mr. Lanng, we are confident he possesses firsthand discoverable information to which BuyerQuest is entitled and
entitled to explore by deposition. For example, Mr. Lanng made a joint presentation with BuyerQuest to Smucker in
May 2019 that was critical to securing the contract with Smucker. He also spoke directly with Smucker’s senior
management in Q4 2019 at which time Smucker raised concerns about Tradeshift’s performance and stability.

Please consider your position and advise whether or not Tradeshift will produce Mr. Lanng for his deposition.

Thanks again,
Tony

          From: Yu, Jason K. <jasonyu@orrick.com>
          Sent: Wednesday, March 10, 2021 3:43 PM
          To: Anthony Phillips <aphillips@grsm.com>
          Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
          <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
          Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

          Thanks, Tony. We will reserve these dates for those witnesses. I’m looking into dates for Mr. Rahill.
                                                              1
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 20 of 116




            TRADESHIFT
             EXHIBIT A
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 21 of 116



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043
                                          Attorneys for Defendant
                                      7   BuyerQuest, Inc.

                                      8
                                      9                                 UNITED STATES DISTRICT COURT

                                     10                              NORTHERN DISTRICT OF CALIFORNIA

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          TRADESHIFT, INC., a Delaware                  )   CASE NO. 3:20-cv-01294-RS
     San Francisco, CA 94111




                                          corporation,                                  )
                                     13                                                 )   DEFENDANT BUYERQUEST, INC.’S
                                                                         Plaintiff,     )   NOTICE OF DEPOSITION OF
                                     14                                                 )   CHRISTIAN LANNG PURSUANT TO
                                                 vs.                                    )   FEDERAL RULE OF CIVIL PROCEDURE
                                     15                                                 )   30
                                          BUYERQUEST, INC., an Ohio
                                     16   corporation,                                  )   Hon. Richard Seeborg
                                                                                        )   Hon. Thomas Hixson
                                     17                                  Defendant.     )

                                     18          TO PLAINTIFF AND ITS COUNSEL OF RECORD:

                                     19          PLEASE TAKE NOTICE THAT, on March 31, 2021 at 9:00 a.m., pursuant to Federal

                                     20   Rule of Civil Procedure (“Rule”) 30, defendant-BuyerQuest, Inc. (“BuyerQuest”) will take the

                                     21   deposition of Christian Lanng (“Lanng” or “Deponent”) at the offices of Gordon Rees Scully

                                     22   Mansukhani LLP, located at 275 Battery Street, Suite 2000, San Francisco, California. The

                                     23   deposition will continue from day to day, weekends and holidays excepted, until complete.

                                     24          The above deposition will be taken upon oral examination before a notary public, or other

                                     25   person lawfully authorized to administer oaths and take deposition testimony.

                                     26          The deposition will be recorded stenographically and may also be videotaped and

                                     27   audiotaped for use as evidence in this action, at trial, or for such other purposes as are permitted,

                                     28   as authorized by Rule 30(b)(2). The deposition testimony may also be recorded through

                                                                           -1-
                                               DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 22 of 116



                                      1   LiveNote, an instant visual display of the testimony, of which a rough draft of the testimony may

                                      2   be requested, as authorized by Rule 30(b)(3).

                                      3          Due to the ongoing COVID-19 pandemic, the deposition will be taken by audio-video

                                      4   conference and in accordance with the parties’ Stipulation on Protocol for Remote Depositions.

                                      5   Deponent need not be physically present with the deposition officer at the time of deposition.

                                      6   Counsel for all parties and their clients may participate from various separate locations.

                                      7
                                      8    Dated: March 16, 2021              GORDON REES SCULLY MANSUKHANI, LLP
                                      9
                                                                              By:
                                     10
                                                                                    Craig J. Mariam
                                     11                                             Anthony D. Phillips
Gordon Rees Scully Mansukhani, LLP




                                                                                    Eunice J. Liao
                                     12
   275 Battery Street, Suite 2000




                                                                                    Attorneys for Defendant BuyerQuest, Inc.
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                           -2-
                                               DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 23 of 116



                                      1                                PROOF OF SERVICE
                                      2         I am a resident of the State of California, over the age of eighteen years, and
                                      3   not a party to the within action. One of my business addresses is: Gordon & Rees
                                      4   LLP, 633 W. 5th Street, 52nd Floor, Los Angeles, California 90071. On March 16,
                                      5   2021, I served the within document(s):
                                      6
                                          DEFENDANT BUYERQUEST, INC.’S NOTICE OF DEPOSITION OF CHRISTIAN
                                      7   LANNG PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 30
                                      8
                                      9
                                     10       BY OVERNIGHT MAIL: by placing a true copy thereof enclosed in a
                                               sealed envelope, at a station designated for collection and processing of
                                               envelopes and packages for overnight delivery as part of the ordinary
                                     11        business practices of Gordon Rees, LLP.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                           BY ELECTRONIC TRANSMISSION by causing such document(s) to
     San Francisco, CA 94111




                                     13     be electronically mailed in .pdf format as an email attachment to each
                                            addressee for the above-entitled case as listed below. The transmission
                                     14     was complete and confirmed. A copy of the transmittal e-mail will be
                                            maintained with the original document(s) in our office.
                                     15    BY U.S. MAIL by placing the document(s) listed above in a sealed
                                            envelope with postage thereon fully prepaid, in United States mail in the
                                     16     State of California addressed as set forth below.
                                     17    BY ELECTRONIC FILING. I hereby certify that on March 16, 2021, a
                                            copy of the foregoing document was filed electronically. Notice of this
                                     18     filing will be sent by operation of the Court’s electronic filing system to
                                            all parties indicated on the electronic filing receipt. All other parties will
                                     19     be served by regular U.S. Mail. Parties may access this filing through the
                                            Court’s electronic filing system.
                                     20    Amy Kathleen VanZant, Esq.                    Attorneys for Plaintiff
                                     21    Jason Yu, Esq.
                                           Tammy Su, Esq.
                                     22    Orrick, Herrington & Sutcliffe LLP
                                     23    1000 Marsh Road
                                           Menlo Park, CA 94025
                                     24    Tel: 650-614-7400
                                     25    Fax: 650-614-7401
                                           Email: avanzant@orrick.com
                                     26           jasonyu@orrick.com
                                     27           tsu@orrick.com
                                     28

                                                                          -3-
                                              DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
                                          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 24 of 116



                                      1         I am readily familiar with the firm’s practice of collection and processing
                                      2   correspondence for mailing. Under that practice it would be deposited with the
                                      3   U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                      4   ordinary course of business. I am aware that on motion of the party served, service
                                      5   is presumed invalid if postal cancellation date or postage meter date is more than
                                      6   one day after the date of deposit for mailing in affidavit.
                                      7         I declare under penalty of perjury under the laws of the United States of
                                      8   America that I am employed in the office of a member of the Bar of this Court at
                                      9   whose direction the service was made.
                                     10         Executed on March 16, 2021.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                                  _________________________________
                                     12
   275 Battery Street, Suite 2000




                                                                                          Julie Vernon
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                          -4-
                                              DEFENDANT BUYERQUEST’S NTC. OF DEPOSITION OF CHRISTIAN LANNG
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 25 of 116




            TRADESHIFT
             EXHIBIT B
                   Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 26 of 116


Yu, Jason K.

From:                               Anthony Phillips <aphillips@grsm.com>
Sent:                               Tuesday, December 29, 2020 2:08 PM
To:                                 Yu, Jason K.
Cc:                                 Eunice Liao; Craig Mariam; Van Zant, Amy K.; Su, Tammy
Subject:                            RE: Tradeshift, Inc. v. BuyerQuest, Inc., No. 20-cv-1294


Dear Jason,

We are available next week to confer respecting a protocol and the schedule for both sides’ depositions in the
case. Schedule-wise, early February will work best. We also anticipate deposing the following Tradeshift witnesses to
begin with:

    1.   Jeffrey Larsen;
    2.   Sean Norton;
    3.   Himanshu Shah;
    4.   Chris Todd;
    5.   Peter Van Pruissen;
    6.   Tradeshift, Inc. under Rule 30(b)(6).

We also ask that we meet and confer respecting Tradeshift’s recent responses to our Requests For Production (Set Two)
and Requests For Admission. Correspondence identifying specific issues will follow under separate cover.

In the interim, please also advise on the status of Tradeshift’s document production and when we can expect it.

Many thanks,
Tony

         From: Yu, Jason K.
         Sent: Tuesday, December 29, 2020 11:09 AM
         To: Anthony Phillips
         Cc: Eunice Liao ; Craig Mariam ; Van Zant, Amy K. ; Su, Tammy
         Subject: RE: Tradeshift, Inc. v. BuyerQuest, Inc., No. 20-cv-1294

         Hello Tony,

         We would appreciate a response on the deposition issues I mentioned in my email below. Let us know if there is
         a time that works to discuss.

         Thanks,
         Jason

         From: Yu, Jason K.
         Sent: Friday, December 18, 2020 1:28 PM
         To: 'Anthony Phillips' <aphillips@grsm.com>
         Cc: Eunice Liao <eliao@grsm.com>; Craig Mariam <cmariam@grsm.com>; Van Zant, Amy K.
         <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
         Subject: RE: Tradeshift, Inc. v. BuyerQuest, Inc., No. 20-cv-1294

                                                              1
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 27 of 116
Hi Tony,

Thanks for your letter and your time on the call this week.

With respect to Tradeshift’s supplemental production, I believe we are in agreement on most of the issues. We
are aiming to provide an additional production by the end of the year and, if necessary, a follow up production
two weeks after. Here are some of the specifics we discussed:

       The collection will include responsive documents from Himanshu Shah and Sara Brategren (in addition
        to the others we have already discussed).

       Tradeshift will not be producing Jira tickets in addition to responsive email communications as we
        understand these documents would be duplicative. We are open to discussing this issue once
        BuyerQuest has reviewed the documents we are producing.

We do not appear to be in agreement regarding documents related to Smucker’s RFP/BRD and, in particular,
internal documents about that process. You explained that, for reasons summarized in your email of November
19, 2020, you contend these documents are relevant to Tradeshift’s claims, including, e.g., the formation of the
Tradeshift/BuyerQuest contract. We disagreed those arguments justify production of the documents you are
seeking. I again asked that you confirm whether BuyerQuest is asserting a defense/allegation that Tradeshift
fraudulently induced Smucker into entering into the Smucker Services Agreement rendering that contract void
(or otherwise unable to be interfered with). You said you don’t know if BuyerQuest has such a defense because
you haven’t seen the documents, but that BuyerQuest contends that it is entitled to discovery on that defense
to explore it. We do not agree, and we don’t believe it’s appropriate for BuyerQuest to demand documents
related to this potential theory while refusing to produce its own documents that may go towards disproving
that theory. Accordingly, we believe we are at an impasse on this issue.

We also discussed the issues outlined in Tradeshift’s meet and confer letter regarding its second set of RFPs and
BuyerQuest’s response. Below are some of the specifics:

       Nos. 14, 15, 21, and 25: You indicated that you would confirm the Scope of BuyerQuest’s earlier
        production to see if it already included the documents we are seeking here. We look forward to your
        response on these issues.

             o   For No. 14, you agreed to confirm that the search terms used addressed the full request (i.e.,
                 were not limited to the keywords “Operation Fyrefest” or “FyreFest”) and would encompass any
                 documents discussing plans to replace Tradeshift or take over Tradeshift’s portion of the
                 Smucker Project.

             o   For No. 15, you agreed that documents discussing Tradeshift were likely responsive.

             o   For No. 21, you agreed to confirm the extent of the production of the smucker_p2p Slack
                 channel. We understand that you do not plan to produce communications in the smucker_p2p
                 Slack channel should they post-date March 6, 2020, and that we are at an impasse on that
                 issue. We would appreciate you would confirm (1) that BQ has produced all documents from
                 the Channel prior to March 6, 2020 and (2) whether there are any documents in the channel
                 after March 6, 2020 (or whether this issue is moot).

                                                    2
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 28 of 116


              o   For No. 25, Your letter of December 15, 2020 confirmed comprehensive production in response
                  to this request.

         Nos. 22, 23, and 26: We appear to be at an impasse here. As noted in our letters, we contend that
          documents related to the March 6, 2020 project and ongoing work are relevant to proving whether
          Smucker’s purported reasons for terminating the Smucker Services agreement were material or merely
          pretextual. BuyerQuest disagrees the documents are relevant.

         Nos. 17 and 27: We appear to be at an impasse here. In order to tee up the issues, we asked that you
          produce any joint defense agreement between Smucker and BuyerQuest. You indicated that you would
          not produce the document but that you would log the document and we could move to compel. Please
          let us know when we can expect that supplemental log.

         No. 16: You agreed to discuss producing responsive documents with your client.

         Nos. 18, 19, 20, 24: These requests seek documents related to BuyerQuest’s financial condition. We
          noted that BuyerQuest was seeking similar documents from Tradeshift and asked if we could reach a
          compromise whereby the parties would exchange similar categories of documents. You indicated that
          you would follow up with your client. You asked us to consider whether Tradeshift could obtain its
          desired information with alternative discovery mechanisms, such as an interrogatory, or to provide
          authority supporting this discovery to support a damages theory. We will get back to you on that issue.

         Subpoena in Smucker matter: You confirmed that the scope of BuyerQuest’s production in response to
          the subpoena in the Smucker action would not exceed the scope of its production in this
          case. Accordingly, to the extent we are at an impasse as to the issues in this case, we understand we are
          at an impasse with respect to the New York matter as well.

Looking forward in the case, we’d like to discuss a few depositions. Tradeshift plans to notice the following
depositions for mid to late January and early February. We propose the following dates:

         Luke Batman (1/20)
         Jack Mulloy (1/22)
         Kyle Muskoff (1/25)
         Salman Siddiqui (1/27)
         Dan Utyuzh (1/29)
         Tradeshift, Inc., under Rule 30(b)(6) (2/2)

Can you let us know if these dates work for you. Additionally, please let us know if you will stipulate to the
taking of remote depositions in this case as permitted under FRCP 30(b)(4), and if you would be interested in
discussing a protocol to guide the conduct of remote depositions in this case. We would be happy to discuss
specific details further.

Thanks,
Jason

                                                        3
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 29 of 116




            TRADESHIFT
             EXHIBIT C
                   Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 30 of 116


Yu, Jason K.

From:                               Anthony Phillips <aphillips@grsm.com>
Sent:                               Thursday, March 4, 2021 2:36 PM
To:                                 Yu, Jason K.
Cc:                                 Craig Mariam; Eunice Liao; Van Zant, Amy K.; Su, Tammy
Subject:                            RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS


Jason,

Please add one more deponent to our list and provide available dates: Christian Laange.

March 9 at 3:00 is confirmed.

Thanks,
Tony

          From: Yu, Jason K. <jasonyu@orrick.com>
          Sent: Wednesday, March 3, 2021 4:37 PM
          To: Anthony Phillips <aphillips@grsm.com>
          Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
          <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
          Subject: FW: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

          Hello Tony,

          Thanks for circulating these dates. Tradeshift accepts the proposed dates below for the BuyerQuest witnesses.

                 Luke Batman: April 16
                 Jack Mulloy:    April 20
                 Kyle Muskoff: April 12
                 Salman Siddiqui: April 8
                 Dan Utyuzh:     April 22

          Below are potential deposition dates for the Tradeshift witnesses you’ve identified:

                 Debbie Gillman:         March 30-April 2
                 Jeff Larsen:            March 25-26
                 Sean Norton:            April 27-30
                 Peter van Pruissen:     April 20-23
                 Dan Roehrs:             April 13-16
                 Himanshu Shah:          April 6-7, 9
                 Wendy Sciara:           April 13, 20, 27
                 Chris Todd:             March 30-31, April 8-9

          Unfortunately, I’m no longer available on March 8 to discuss. I can be available March 9 after 2pm if that works
          for you.


                                                               1
           Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 31 of 116
Separately, please find attached Tradeshift’s third set of document request and interrogatories.

Thanks,
Jason

From: Anthony Phillips <aphillips@grsm.com>
Sent: Tuesday, March 2, 2021 5:29 PM
To: Yu, Jason K. <jasonyu@orrick.com>
Cc: Su, Tammy <tsu@orrick.com>; Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>
Subject: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

Dear Jason,

As you requested, the BuyerQuest witnesses whose depositions Tradeshift has asked for are available as follows:

         Luke Batman: March 22-30; April 12-30;
         Jack Mulloy:   April 20; 26; or, 30;
         Kyle Muskoff: Unavailable March 31-April 11. Otherwise, generally available until April 30;
         Salman Siddiqui: April 5-9;
         Dan Utyuzh:    April 20-30.

As also requested, we can confer further on deposition scheduling on March 8. Please suggest convenient
times. In the interim, please also provide deposition availability for the following Tradeshift witnesses, which we
can discuss at the same time:

         Debbie Gillman;
         Jeff Larsen;
         Sean Norton;
         Peter van Pruissen;
         Dan Roehrs;
         Himanshu Shah;
         Wendy Sciara;
         Chris Todd.

Many thanks,
Tony

ANTHONY D. PHILLIPS | Partner

GORDON REES SCULLY MANSUKHANI
YOUR 50 STATE PARTNER™

275 Battery Street, Suite 2000
San Francisco, CA 94111
D: 415-875-3137 | P: 415-986-5900 | aphillips@grsm.com

www.grsm.com




                                                     2
            Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 32 of 116



 This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for the
use of the intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any unauthorized
  review, use, dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the intended recipient and
        have received this communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.


                                            GORDON REES SCULLY MANSUKHANI, LLP
                                                        YOUR 50 STATE PARTNER®
                                                           http://www.grsm.com




NOTICE TO RECIPIENT | This
e-mail is meant for only the
intended recipient of the
transmission, and may be a
communication privileged by
law. If you received this e-mail
in error, any review, use,
dissemination, distribution, or
copying of this e-mail is strictly
prohibited. Please notify us
immediately of the error by
return e-mail and please delete
this message from your
system. Thank you in advance
for your cooperation.


For more information about
Orrick, please visit
http://www.orrick.com.


In the course of our business
relationship, we may collect,
store and transfer information
about you. Please see our
privacy policy at
https://www.orrick.com/Privacy-
Policy to learn about how we
use this information.




                                                                       3
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 33 of 116




            TRADESHIFT
             EXHIBIT D
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 34 of 116



 1   AMY K. VAN ZANT (STATE BAR NO. 197426)
     avanzant@orrick.com
 2   JASON K. YU (STATE BAR NO. 274215)
     jasonyu@orrick.com
 3   TAMMY SU (STATE BAR NO. 329652)
     tsu@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 5   Menlo Park, CA 94025-1015
     Telephone:   +1 650 614 7400
 6   Facsimile:   +1 650 614 7401

 7   Attorneys for Plaintiff
     TRADESHIFT, INC.
 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12   TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS

13                      Plaintiff,                   PLAINTIFF TRADESHIFT, INC.’S
                                                     OBJECTIONS TO DEFENDANT
14            v.                                     BUYERQUEST, INC.’S NOTICE OF
                                                     DEPOSITION OF CHRISTIAN LANNG
15   BUYERQUEST, INC., an Ohio corporation,

16                      Defendant.                   Judge: Hon. Richard Seeborg

17

18

19
20

21

22

23

24

25

26

27

28
                                                           TRADESHIFT’S OBJECTIONS TO NOTICE
                                                            OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                        CASE NO. 3:20-CV-1294-RS
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 35 of 116



 1            Plaintiff Tradeshift, Inc. (“Tradeshift”) hereby provides the following objections

 2   and responses to Defendant BuyerQuest, Inc.’s (“BuyerQuest”) Notice of Deposition of Christian

 3   Lanng Pursuant to Federal Rule of Civil Procedure 30, dated March 16, 2021 (the “Notice”).

 4                            OBJECTIONS TO NOTICE OF DEPOSITION

 5            1.      Tradeshift to the date and time of the deposition which BuyerQuest set without

 6   conferring with Tradeshift. Tradeshift does not intend to provide Mr. Lanng for deposition at the

 7   stated date or time.

 8            2.      Tradeshift objects to the Notice as seeking information that is not relevant to the

 9   claims and defenses at issue in this case and that is not proportional to the needs of the case.
10            3.      Tradeshift objects to the Notice as overbroad, unduly burdensome, not

11   proportional to the needs of the case, harassing, and as seeking duplicative information because it

12   seeks information from an apex witness. “Virtually every court that has addressed deposition

13   notices directed at an official at the highest level or ‘apex’ of corporate management has observed

14   that such discovery creates a tremendous potential for abuse or harassment.” Groupion, LLC v.

15   Groupon, Inc., No. 11-0870 MEJ, 2012 WL 359699, at *2 (N.D. Cal. Feb. 2, 2012). Courts will

16   therefore protect high-level corporate officers from depositions when the officer has no first-hand

17   knowledge of the facts of the case or where the officer’s testimony would be repetitive. In re

18   Transpacific Passenger Air Transportation Antitrust Litig., No. C-07-05634 CRB (DMR), 2014

19   WL 939287, at *2 (N.D. Cal. Mar. 6, 2014). Courts should also limit these depositions when the
20   party seeking the deposition has not exhausted other less intrusive discovery methods. Apple Inc.

21   v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal. 2012); Groupion, 2012 WL 359699,

22   at *2. Because Mr. Lanng is a high-level executive and does not possess unique, first-hand

23   knowledge of relevant facts, as discussed above, he should not be compelled to testify.

24   Dated: March 23, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
25
                                                     By:     /s/ Jason K. Yu
26                                                           JASON K. YU
27                                                           Attorneys for Plaintiff
                                                             TRADESHIFT, INC.
28
                                                                   TRADESHIFT’S OBJECTIONS TO NOTICE
                                                       -1-          OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                                CASE NO. 3:20-CV-1294-RS
       Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 36 of 116



 1                                          PROOF OF SERVICE

 2            I am a resident of the State of California and over the age of eighteen years, and not a

 3   party to the within action. My place of business is Orrick, Herrington & Sutcliffe, LLP, 1000

 4   Marsh Road, Menlo Park, CA 94025. On March 23, 2021, I served the within document(s):

 5              PLAINTIFF TRADESHIFT, INC.’S OBJECTIONS TO DEFENDANT
 6           BUYERQUEST, INC.’S NOTICE OF DEPOSITION OF CHRISTIAN LANNG

 7                By transmitting a courtesy copy via electronic mail the document(s) listed above to
         X        the email addresses set forth below on March 23, 2021.
 8

 9    Anthony Phillips
      Craig Mariam
10    Eunice Liao
      Gordon Rees Scully Mansukhani, LLP
11    275 Battery Street, Ste. 2000
      San Francisco, CA 94111
12    aphillips@grsm.com
13    cmariam@grsm.com
      eliao@grsm.com
14    ATTORNEYS FOR DEFENDANT BUYERQUEST, INC.

15            Executed on March 23, 2021 at Fremont, California. I declare under penalty of perjury
16   under the laws of the State of California that the foregoing is true and correct.
17                                                      /s/ Sema Virrueta
18                                                      Sema Virrueta

19
20

21

22

23

24

25

26

27

28
                                                                   TRADESHIFT’S OBJECTIONS TO NOTICE
                                                      -1-           OF DEPOSITION OF CHRISTIAN LANNG
     4152-6949-2524
                                                                                CASE NO. 3:20-CV-1294-RS
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 37 of 116




            TRADESHIFT
             EXHIBIT E
                 Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 38 of 116


Yu, Jason K.

From:                              Yu, Jason K.
Sent:                              Tuesday, March 16, 2021 7:06 AM
To:                                'Anthony Phillips'
Cc:                                Craig Mariam; Eunice Liao; Van Zant, Amy K.; Su, Tammy; Joshua Bradus
Subject:                           RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS


Hello Tony,

I have a couple of updates regarding depositions.

Unfortunately, Mr. Van Pruissen’s availability has changed and he is no longer available on April 23. Mr. Rahill,
however, can be available that day and can take his place. Mr. Van Pruissen can be available on April 30 if that works for
you.

With respect to Mr. Lanng, we disagree with BuyerQuest’s position. Mr. Lanng is clearly differently situated from
BuyerQuest’s CEO and CFO, Mr. Mulloy and Mr. Batman. Mr. Mulloy had dozens of one-on-one conversations,
meetings, texts, and phone calls with Smucker that Tradeshift contends directly interfered with the Smucker Services
Agreements. Those communications are documented in detail in Tradeshift’s interrogatory responses, and are at the heart
of this case. Mr. Batman (CFO) was also heavily involved in the contracting and management of the project and regularly
appears on communication and meetings. Indeed, on our recent call regarding depositions, you indicated that Mr. Mulloy
and Mr. Batman between themselves would likely cover most of the topics that Tradeshift has propounded for
BuyerQuest’s corporate depositions. Mr. Lanng, in contrast, was not involved in the project except for, perhaps, a single
phone call that you still have not explained.

We are also open to continued conferral on this issue, but would again ask that you explain what non-duplicative relevant
information that Mr. Lanng possesses. We disagree that BuyerQuest need not “preview” at least this information so that
we can have a meaningful discussion.

Thanks,
Jason


From: Anthony Phillips <aphillips@grsm.com>
Sent: Monday, March 15, 2021 4:41 PM
To: Yu, Jason K. <jasonyu@orrick.com>
Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K. <Avanzant@orrick.com>;
Su, Tammy <tsu@orrick.com>; Joshua Bradus <jbradus@grsm.com>
Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

Dear Jason,

Tradeshift’s position respecting Mr. Lanng’s deposition is an unfortunate departure from the parties’ recent
cooperation in discovery. Mr. Lanng has personal knowledge of significant events relevant to this litigation and
Tradeshift has cited no harm that the deposition poses – a deposition in a lawsuit Tradeshift itself filed. BuyerQuest is
under no obligation to preview deposition topics for approval nor to seek the information Mr. Lanng indisputably has
from non-parties. The “apex witness” doctrine does not preclude Mr. Lanng’s deposition.




                                                             1
                 Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 39 of 116
Notably, Tradeshift set the deposition of BuyerQuest’s CEO and CFO and has sought discovery of its CEO’s personal email
records via three different discovery devices. We expect the Court will agree that all apex witnesses with personal
knowledge in the case should be treated alike.

As we appear headed for a dispute, we will notice Mr. Lanng’s deposition and Tradeshift can formalize its objections
accordingly. In the meantime, we remain open to conferral about timing should Tradeshift reconsider its position and
remain hopeful that it will.

Many thanks,
Tony

ANTHONY D. PHILLIPS | Partner

GORDON REES SCULLY MANSUKHANI
YOUR 50 STATE PARTNER™

275 Battery Street, Suite 2000
San Francisco, CA 94111
D: 415-875-3137 | P: 415-986-5900 | aphillips@grsm.com

www.grsm.com




       From: Yu, Jason K. <jasonyu@orrick.com>
       Sent: Friday, March 12, 2021 8:57 AM
       To: Anthony Phillips <aphillips@grsm.com>
       Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
       <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>; Joshua Bradus <jbradus@grsm.com>
       Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

       Hello Tony,

       Thanks for the response. I’m still working on dates for Mr. Rahill.

       With respect to Mr. Lanng, we disagree this is a sufficient basis for Mr. Lanng’s deposition. Any information Mr.
       Lanng has about the “joint” presentation is, by definition, duplicative information that can be obtained from other
       witnesses (including BuyerQuest’s own employees) and does not justify an apex deposition. The conversations
       you mention in Q4 2019 also seem to constitute duplicative information that can be obtained elsewhere (e.g., from
       Smucker), but we’ll need more information. Please let us know who why you believe these conversations would
       be relevant and non-duplicative.

       Thanks,
       Jason


       From: Anthony Phillips <aphillips@grsm.com>
       Sent: Thursday, March 11, 2021 10:56 AM
       To: Yu, Jason K. <jasonyu@orrick.com>
       Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
       <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>; Joshua Bradus <jbradus@grsm.com>
       Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

                                                           2
         Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 40 of 116


Dear Jason,

Thank you for confirming those dates, we will issue Notices shortly. Let us know about Mr. Rahill.

As for Mr. Lanng, we are confident he possesses firsthand discoverable information to which BuyerQuest is
entitled and entitled to explore by deposition. For example, Mr. Lanng made a joint presentation with
BuyerQuest to Smucker in May 2019 that was critical to securing the contract with Smucker. He also spoke
directly with Smucker’s senior management in Q4 2019 at which time Smucker raised concerns about
Tradeshift’s performance and stability.

Please consider your position and advise whether or not Tradeshift will produce Mr. Lanng for his deposition.

Thanks again,
Tony

        From: Yu, Jason K. <jasonyu@orrick.com>
        Sent: Wednesday, March 10, 2021 3:43 PM
        To: Anthony Phillips <aphillips@grsm.com>
        Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
        <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
        Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

        Thanks, Tony. We will reserve these dates for those witnesses. I’m looking into dates for Mr. Rahill.

        Tradeshift objects to the deposition of Christian Lanng. Mr. Lanng is the CEO of Tradeshift and was not
        personally involved in the contracting for or implementation of the Smucker project. Requests for the
        deposition of such high-level executives “create[] tremendous potential for abuse or harassment,” and
        courts limit discovery where the discovery sought “can be obtained from some other source that is more
        convenient, less burdensome, or less expensive.” Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259,
        262–63 (N.D. Cal. 2012). To the extent BuyerQuest contends that Mr. Lanng has non-repetitive first-
        hand knowledge that cannot be obtained by other, less intrusive discovery means (e.g., by written
        deposition questions or interrogatories), please let us know what information that knowledge pertains to
        and Tradeshift will consider.

        Thanks,
        Jason

        From: Anthony Phillips <aphillips@grsm.com>
        Sent: Tuesday, March 9, 2021 4:33 PM
        To: Yu, Jason K. <jasonyu@orrick.com>
        Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
        <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
        Subject: RE: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

        Dear Jason,

        Thank you for your time on the phone this afternoon. As discussed, we accept the following proposed
        dates for depositions of Tradeshift witnesses:

                 Jeff Larsen.           March 26.
                 Debbie Gillman.        March 30.

                                                     3
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 41 of 116

       Himanshu Shah.            April 6.
       Dan Roehrs.                April 14.
       Peter van Pruissen.       April 23.
       Wendy Sciara.              April 27.
       Sean Norton.              April 29.

Please also advise of Tradeshift’s position on producing Christian Laange. Also, please provide dates for
Jim Rahill instead of Chris Todd.

Thanks again,
Tony




        From: Yu, Jason K. <jasonyu@orrick.com>
        Sent: Wednesday, March 3, 2021 4:37 PM
        To: Anthony Phillips <aphillips@grsm.com>
        Cc: Craig Mariam <cmariam@grsm.com>; Eunice Liao <eliao@grsm.com>; Van Zant, Amy K.
        <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
        Subject: FW: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

        Hello Tony,

        Thanks for circulating these dates. Tradeshift accepts the proposed dates below for the
        BuyerQuest witnesses.

                 Luke Batman: April 16
                 Jack Mulloy:    April 20
                 Kyle Muskoff: April 12
                 Salman Siddiqui: April 8
                 Dan Utyuzh:     April 22

        Below are potential deposition dates for the Tradeshift witnesses you’ve identified:

                 Debbie Gillman:        March 30-April 2
                 Jeff Larsen:           March 25-26
                 Sean Norton:           April 27-30
                 Peter van Pruissen:    April 20-23
                 Dan Roehrs:            April 13-16
                 Himanshu Shah:         April 6-7, 9
                 Wendy Sciara:          April 13, 20, 27
                 Chris Todd:            March 30-31, April 8-9

        Unfortunately, I’m no longer available on March 8 to discuss. I can be available March 9 after
        2pm if that works for you.

        Separately, please find attached Tradeshift’s third set of document request and interrogatories.

        Thanks,
        Jason

                                               4
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 42 of 116

     From: Anthony Phillips <aphillips@grsm.com>
     Sent: Tuesday, March 2, 2021 5:29 PM
     To: Yu, Jason K. <jasonyu@orrick.com>
     Cc: Su, Tammy <tsu@orrick.com>; Craig Mariam <cmariam@grsm.com>; Eunice Liao
     <eliao@grsm.com>
     Subject: Tradeshift v. BuyerQuest, No. 20-cv-01294-RS

     Dear Jason,

     As you requested, the BuyerQuest witnesses whose depositions Tradeshift has asked for are
     available as follows:

            Luke Batman: March 22-30; April 12-30;
            Jack Mulloy:   April 20; 26; or, 30;
            Kyle Muskoff: Unavailable March 31-April 11. Otherwise, generally available until April
             30;
            Salman Siddiqui: April 5-9;
            Dan Utyuzh:    April 20-30.

     As also requested, we can confer further on deposition scheduling on March 8. Please suggest
     convenient times. In the interim, please also provide deposition availability for the following
     Tradeshift witnesses, which we can discuss at the same time:

            Debbie Gillman;
            Jeff Larsen;
            Sean Norton;
            Peter van Pruissen;
            Dan Roehrs;
            Himanshu Shah;
            Wendy Sciara;
            Chris Todd.

     Many thanks,
     Tony

     ANTHONY D. PHILLIPS | Partner

     GORDON REES SCULLY MANSUKHANI
     YOUR 50 STATE PARTNER™

     275 Battery Street, Suite 2000
     San Francisco, CA 94111
     D: 415-875-3137 | P: 415-986-5900 | aphillips@grsm.com

     www.grsm.com




                                        5
 Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 43 of 116

            This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is
            intended only for the use of the intended recipients identified above. If you are not the intended recipient of this communication,
                  you are hereby notified that any unauthorized review, use, dissemination, distribution, downloading, or copying of this
             communication is strictly prohibited. If you are not the intended recipient and have received this communication in error, please
                                 immediately notify us by reply email, delete the communication and destroy all copies.


                                                GORDON REES SCULLY MANSUKHANI, LLP
                                                        YOUR 50 STATE PARTNER®
                                                           http://www.grsm.com




           NOTICE TO RECIPIENT | This
           e-mail is meant for only the
           intended recipient of the
           transmission, and may be a
           communication privileged by
           law. If you received this e-mail
           in error, any review, use,
           dissemination, distribution, or
           copying of this e-mail is strictly
           prohibited. Please notify us
           immediately of the error by
           return e-mail and please delete
           this message from your
           system. Thank you in advance
           for your cooperation.


           For more information about
           Orrick, please visit
           http://www.orrick.com.


           In the course of our business
           relationship, we may collect,
           store and transfer information
           about you. Please see our
           privacy policy at
           https://www.orrick.com/Privacy-
           Policy to learn about how we
           use this information.




NOTICE TO RECIPIENT | This
e-mail is meant for only the
intended recipient of the
transmission, and may be a
communication privileged by
law. If you received this e-mail
in error, any review, use,
dissemination, distribution, or
copying of this e-mail is strictly
prohibited. Please notify us
immediately of the error by

                                                            6
            Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 44 of 116

           return e-mail and please delete
           this message from your
           system. Thank you in advance
           for your cooperation.


           For more information about
           Orrick, please visit
           http://www.orrick.com.


           In the course of our business
           relationship, we may collect,
           store and transfer information
           about you. Please see our
           privacy policy at
           https://www.orrick.com/Privacy-
           Policy to learn about how we
           use this information.




NOTICE TO RECIPIENT | This
e-mail is meant for only the
intended recipient of the
transmission, and may be a
communication privileged by
law. If you received this e-mail
in error, any review, use,
dissemination, distribution, or
copying of this e-mail is strictly
prohibited. Please notify us
immediately of the error by
return e-mail and please delete
this message from your
system. Thank you in advance
for your cooperation.


For more information about
Orrick, please visit
http://www.orrick.com.


In the course of our business
relationship, we may collect,
store and transfer information
about you. Please see our
privacy policy at
https://www.orrick.com/Privacy-
Policy to learn about how we
use this information.




                                             7
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 45 of 116




            TRADESHIFT
             EXHIBIT F
         Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 46 of 116




                                                                                  Orrick, Herrington & Sutcliffe LLP
                                                                                  1000 Marsh Road
March 29, 2021                                                                    Menlo Park, CA 94025-1015
                                                                                  +1 650 614 7400
Via E-Mail                                                                        orrick.com



Anthony D. Phillips                                                               Jason K. Yu
GORDON REES SCULLY MANSUKHANI, LLP
275 Battery Street, Suite 2000                                                    E jasonyu@orrick.com
San Francisco, CA 94111                                                           D +1 650 614 7363
                                                                                  F +1 650 614 7401

Re:     Tradeshift v. BuyerQuest: Meet and Confer re Lanng Deposition

Dear Tony:

I am writing regarding BuyerQuest’s March 16, 2021 Notice of Deposition of Tradeshift’s CEO
Christian Lanng and Tradeshift’s March 23 objections thereto based on the Apex Doctrine.

Tradeshift objects to BuyerQuest’s last-minute request to depose Mr. Lanng, which appears to be
motivated purely by a desire to harass Tradeshift and a high-ranking officer. As discussed below, to
date, BuyerQuest has not identified any specific instances of non-duplicative personal knowledge
that Mr. Lanng possesses and that would warrant his deposition in this case.

“Virtually every court that has addressed deposition notices directed at an official at the highest level
or ‘apex’ of corporate management has observed that such discovery creates a tremendous potential
for abuse or harassment.” Groupion, LLC v. Groupon, Inc., No. 11-0870 MEJ, 2012 WL 359699, at *2
(N.D. Cal. Feb. 2, 2012). Courts will therefore protect high-level corporate officers from
depositions when the officer has no first-hand knowledge of the facts of the case or where the
officer’s testimony would be repetitive. In re Transpacific Passenger Air Transportation Antitrust Litig.,
No. C-07-05634 CRB (DMR), 2014 WL 939287, at *2 (N.D. Cal. Mar. 6, 2014). Courts should also
limit these depositions when the party seeking the deposition has not exhausted other less intrusive
discovery methods. Apple Inc. v. Samsung Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal. 2012);
Groupion, 2012 WL 359699, at *2. In general, litigants should establish a special need before seeking
the deposition of a high-level corporate employee. Rembrandt Diagnostics, LP v. Innovacon, Inc., No. 16-
cv-0698 CAB, 2018 WL 692259, at *6–7 (S.D. Cal. Feb. 2, 2018).

Here, BuyerQuest has not established a special need or attempted to use other less-intrusive
discovery, including by first taking the depositions of lower-level employees. When considering the
deposition of apex witnesses, courts limit depositions “where the information sought can be
obtained through less intrusive discovery methods, such as by interrogatory or depositions of lower-
level employees with more direct knowledge of the facts at issue.” Anderson v. Cty. of Contra Costa,
No. 15-CV-01673-RS (MEJ), 2017 WL 930315, at *3 (N.D. Cal. Mar. 9, 2017). Courts regularly
require the party seeking the deposition to prove that the deponent has unique personal knowledge
and that it has exhausted all less intrusive discovery methods. Id.; See In re TFT-LCD (Flat Panel)
        Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 47 of 116




Anthony D. Phillips
March 29, 2021
Page 2

Antitrust Litig., 2011 WL 10967617, at *1 (N.D. Cal. Aug. 1, 2011) (“[C]ourts have required that the
party seeking to depose an apex executive demonstrate that he possesses some ‘unique personal
knowledge’ about the case.”); Celerity, Inc. v. Ultra Clean Holding, Inc., 2007 WL 205067, at *4 (N.D.
Cal. Jan. 25, 2007) (declining to order depositions of apex employees where party seeking deposition
failed to show deponents possessed unique personal knowledge).

Mr. Lanng is the CEO of Tradeshift. There is no dispute that the apex doctrine applies to him.

BuyerQuest cannot establish that Mr. Lanng has unique, non-duplicative relevant information that
cannot be obtained from lower-level employee witnesses or other less intrusive sources. Mr. Lanng
was not directly involved in the contracting with Smucker or the direct contracting with BuyerQuest.
Mr. Lanng also was not directly involved in the implementation of the Smucker Project.

BuyerQuest has argued the deposition of Tradeshift’s CEO is necessary because “Mr. Lanng made a
joint presentation with BuyerQuest to Smucker in May 2019 that was critical to securing the contract
with Smucker.” 3/11/2021 A. Phillips email. Nothing in this argument suggests a unique need for
Mr. Laang’s testimony. First, BuyerQuest’s own employees were at the May 2019 meeting and jointly
made the presentation with Tradeshift. Thus, BuyerQuest already knows what happened at that meeting
and does not require testimony from any Tradeshift employee, much less its CEO, to secure that
information. Second, to the extent BuyerQuest wants to ask a Tradeshift witness about this
meeting, it can ask Jim Rahill. He also attended the meeting and is scheduled to appear for
deposition on April 23. Third, even if Mr. Rahill were not available, BuyerQuest could seek the
information through less intrusive means, including through an interrogatory response, written
deposition questions, or a corporate deposition topic under Rule 30(b)(6). Indeed, Tradeshift has
already agreed to provide a corporate witness to testify regarding Tradeshift’s pre-implementation
communications with Smucker, which would include the meeting you mention.

BuyerQuest also contends that Mr. Lanng’s deposition is relevant and necessary because he “spoke
directly with Smucker’s Senior management in Q4 2019 at which time Smucker raised concerns
about Tradeshift’s performance and stability.” Id. The mere fact that Mr. Lanng spoke to Smucker
one time, however, does not make his testimony relevant or necessary. By BuyerQuest’s account,
Mr. Lanng spoke with “Smucker,” meaning that whoever he spoke to from Smucker is an alternative
witness. And, because BuyerQuest and Smucker have a joint-defense agreement, BuyerQuest likely
can obtain this information directly from Smucker without the need for a deposition at all. See
2/13/2021 BuyerQuest Privilege Log at Line 16 (citing joint defense agreement). And, again,
BuyerQuest can also seek this information through an interrogatory response or testimony from a
corporate witness under Rule 30(b)(6).
        Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 48 of 116




Anthony D. Phillips
March 29, 2021
Page 3

Most recently, you have also argued that Mr. Lanng has personal knowledge regarding
“representations he personally made to induce Smucker to contract with Tradeshift and later
representations he again personally made in an effort to reassure Smucker about continuing to do
business with Tradeshift.” 3/26/2021 A. Phillips email. It appears, however, that you are simply
recharacterizing the same events that you described in our March 11 email exchange and that have
already been addressed here (i.e., the May 2019 meeting between Smucker, Tradeshift, and
BuyerQuest, and the single phone call with Smucker in Q4 2019). To the extent you are referring to
different facts or events, please specify, along with explaining why written or documentary discovery
or the deposition of another witness would not suffice.

You have tried to sidestep the lack of Mr. Lanng’s unique information by citing to Kennedy v. Jackson
Nat. Life Ins. Co., 2010 WL 1644944, at *2 (N.D. Cal. Apr. 22, 2010). But in Kennedy, the apex
witness had more intimate and personal knowledge of the relevant facts than other witnesses who
deferred to the apex witness for information. Id. The court in Kennedy still acknowledged the rule
that an apex deposition is improper where lower-level employees with the same or similar facts have
not been first deposed. Id. (“Courts will usually not permit an apex deposition to go forward where
lower level employees with more intimate knowledge of the case have not yet been deposed.”).
Indeed, in Kennedy, the Court allowed the deposition only because a lower-level witness had already
been deposed and deferred to the CEO as the “the main decision-maker” regarding the relevant
issues. Id. Here, in contrast, Mr. Lanng was only (at best) tangentially involved in securing the
Smucker Agreement and had almost no involvement in the Smucker Project whatsoever.

Finally, your attempt to draw comparisons between BuyerQuest’s CEO (Mr. Mulloy) and
Tradeshift’s CEO (Mr. Lanng) are revealing yet unavailing. Unlike Mr. Lanng, who was not making
decisions, directing conduct, or communicating regularly regarding the issues in this case, Mr.
Mulloy was intimately involved with the communications and decisions at the heart of this case, i.e.,
BuyerQuest’s interference with Tradeshift’s contract with Smucker. In fact, Mr. Mulloy conceived
of and executed Project Fyrefest, his scheme to cajole Smucker into firing Tradeshift and securing
the Smucker Project for BuyerQuest. That is likely why you have indicated that Mr. Mulloy will be
the corporate designee for a number of the 30(b)(6) topics that Tradeshift has propounded. Because
of his extensive involvement in the misconduct that led to Smucker claiming to “void” the Smucker
Service Agreement, Mr. Mulloy is almost certainly the single most pertinent witness in this case. For
example:

      Mr. Mulloy conceived of, directed, and implemented the Operation Fyrefest plan.

      On September 26, 2019, Mr. Mulloy emailed his BuyerQuest employees instructing that they
       “need to be ready to pivot away from [Tradeshift]” and “be prepared to execute ‘Operation
       Fyrefest’ . . . .” (BQ043884). He said BuyerQuest should “discuss and agree
        Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 49 of 116




Anthony D. Phillips
March 29, 2021
Page 4

       to . . . [Tradeshift’s] inability to execute, [Tradeshift’s] unwillingness to enable suppliers,
       [Tradeshift’s] unwillingness to pay their bills or communicate properly with BQ, etc.” and
       “Potential communication plans between BQ/Smucker’s.”

      On October 21, 2019, Mr. Mulloy communicated with Jason Barr from Smucker regarding
       Tradeshift in an “off the record” conversation. Mr. Mulloy reported to his team that he
       made Mr. Barr aware of his “skepticism” around Tradeshift and that Mr. Barr himself was
       “on board” with Mulloy’s Operation Fyrefest scheme. Tradeshift has propounded
       interrogatories specifically asking for the content of this discussion and, to date, BuyerQuest
       has refused to provide any specific information about what was discussed during that call.
       See 3/26/2021 BuyerQuest Second Supp. Resp. to Tradeshift First Set of Interrogatories at
       No. 4.

      On November 20, 2019, Mr. Mulloy communicated directly and privately with Jason Barr
       from Smucker regarding Tradeshift and the Smucker Project. Tradeshift has propounded
       interrogatories specifically asking for the content of this discussion and, to date, BuyerQuest
       has refused to provide any specific information about what was discussed during that call.
       See 3/26/2021 BuyerQuest Second Supp. Resp. to Tradeshift First Set of Interrogatories at
       No. 4.

      On December 5, 2019, Mr. Mulloy and Salman Siddiqui met with Dan Nowicki and others
       at Smucker, and Mr. Siddiqui indicated that Mr. Mulloy ran the meeting and mostly
       “oversold and just bitched about Tradeshift.” (BQ109258). Tradeshift has propounded
       interrogatories specifically asking for the content of this discussion and, to date, BuyerQuest
       has refused to provide any information about what was discussed during that call. See
       3/26/2021 BuyerQuest Second Supp. Resp. to Tradeshift First Set of Interrogatories at No.
       4.

      On December 13, 2019, Mr. Mulloy communicated directly and privately with one of
       BuyerQuest’s board members, Clark Khayat (BQ091161). He indicated that he had been
       personally communicating directly with Smucker and that, as a result, “Smucker’s is very
       concerned about Tradeshift’s ability to execute.” Id.

      On December 19, 2019, Mr. Mulloy communicated directly and privately with Jason Barr
       from Smucker. Tradeshift has propounded interrogatories specifically asking for the content
       of this discussion and, to date, BuyerQuest has refused to provide any specific information
       about what was discussed during that call. See 3/26/2021 BuyerQuest Second Supp. Resp.
       to Tradeshift First Set of Interrogatories at No. 4.
          Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 50 of 116




Anthony D. Phillips
March 29, 2021
Page 5

         On December 20, 2019, Mr. Mulloy communicated directly and privately with Jason Barr
          and Mike Sterle from Smucker regarding Tradeshift and the Smucker Project. Tradeshift has
          propounded interrogatories specifically asking for the content of this discussion and, to date,
          BuyerQuest has refused to provide any specific information about what was discussed
          during that call. See 3/26/2021 BuyerQuest Second Supp. Resp. to Tradeshift First Set of
          Interrogatories at No. 4.

         Mr. Mulloy regularly communicated directly with Jason Barr via text message and private
          email. See e.g., BQ103100, BQ103101, BQ103102, BQ103103, BQ103104, BQ103105.

There is no BuyerQuest employee who can substitute for Mr. Mulloy’s testimony on the
aforementioned topics. Accordingly, BuyerQuest’s contention that he is on equal footing with Mr.
Lanng, who had almost no involvement in the relevant facts, is completely off base.

We are willing to meet and confer further this week should BuyerQuest wish to continue pursuing
this harassing deposition.



Sincerely,

/s/ Jason K. Yu

Jason K. Yu



cc:       Craig J. Mariam
          Eunice Liao




4126-1884-1644
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 51 of 116




            TRADESHIFT
             EXHIBIT G
                  Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 52 of 116


Yu, Jason K.

From:                               Anthony Phillips <aphillips@grsm.com>
Sent:                               Wednesday, March 31, 2021 3:30 PM
To:                                 Yu, Jason K.
Cc:                                 Craig Mariam; Joshua Bradus; Van Zant, Amy K.; Su, Tammy
Subject:                            RE: Tradeshift, Inc. v. BuyerQuest, Inc., March 30 Meet & Confer


Dear Jason,

Please suggest days and time next week to confer about Topic No. 13 of Tradeshift’s Rule 30(b)(6) notice. I am not
available the rest of this week. As you know, BuyerQuest has objected to this topic and will not designate a witness to
testify about it. Nevertheless, when we confer, please be prepared to explain why this topic is not precluded by the
Court’s discovery order holding that “the CONTINUED SMUCKER PROJECT” is not relevant to this litigation and what
cognizable damages theory would entitle Tradeshift to recover based on “profit projections”.

Your recollection of our conversation yesterday is, to put it mildly, revisionist:

       The issue of Mr. Lanng’s deposition is ripe for motion practice because we both expressly agreed that it is and
        went on to discuss how to proceed with motion practice. Your attempt to now renege and stall is
        unavailing. We offered to notice Mr. Lanng’s deposition later in the calendar and cancel if it truly appeared
        redundant – not “to wait until…the scheduled depositions of lower level employees before determining whether
        Mr. Lanng’s deposition was necessary.” We also noted that Mr. Lanng appears on over thirty documents
        produced in discovery and was directly involved in decisions about whether and when to pay BuyerQuest, in
        addition to the direct and unique conversations he had with decision-makers at Smucker. The authority you cite
        supports our position – a party cannot resist producing witnesses with direct firsthand knowledge of relevant
        events, no matter how vaunted their position. You will have our letter brief on this issue directly.

       You misunderstand our position on Topic 8 of BuyerQuest’s Rule 30(b)(6) notice. The Glassdoor website
        contains dozens of negative reviews of Tradeshift commenting on a wide variety of topics during the time period
        relevant to this case. In some instances, it appears Tradeshift’s management responded to them. To the extent
        Tradeshift reviewed, investigated, or responded to any Glassdoor (or other social media) postings about it, we
        expect Tradeshift to designate and produce a witness about those endeavors. The content of the postings
        pertain directly to the true state of affairs at Tradeshift, including the basis for statements made about
        Tradeshift that it now claims were false or disparaging, and the real reasons why Smucker ceased doing business
        with it. Please advise whether Tradeshift will produce witnesses on this Topic and our Topic No. 7 as soon as
        possible.

       Noncompliance with your unilaterally-proclaimed deadlines is not “gamesmanship”. We agreed to confirm
        BuyerQuest’s 30(b)(6) designees sufficiently in advance of their depositions and will do so.

       Tradeshift’s refusal to take “yes” for an answer and its determination to have motion practice respecting Mr.
        Mulloy’s gmail account is disappointing. What you expect the Court to order that will go beyond what
        BuyerQuest has offered is baffling. We are indeed at an impasse and await your letter brief. For clarity in the
        meantime, I did not confirm “that the document does not exist in Mr. Mulloy’s email account.” I confirmed that
        our search of Mr. Mulloy’s gmail account produced a single responsive document, which we produced. We can
        confirm nothing about a document Tradeshift has refused to share.




                                                               1
                  Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 53 of 116
We remain open to informal good faith resolution of discovery disputes where possible and to prompt presentation of
genuine disputes for resolution by the Court. It is unfortunate that Tradeshift has made an apparent tactical decision to
depart from this approach.

With best regards,
Tony

        From: Yu, Jason K. <jasonyu@orrick.com>
        Sent: Tuesday, March 30, 2021 7:21 PM
        To: Anthony Phillips <aphillips@grsm.com>
        Cc: Craig Mariam <cmariam@grsm.com>; Joshua Bradus <jbradus@grsm.com>; Van Zant, Amy K.
        <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
        Subject: FW: Tradeshift, Inc. v. BuyerQuest, Inc., March 30 Meet & Confer

        Thanks, Tony. I have provided some responses in-line below.

        Please also confirm that BuyerQuest will produce the documents responsive to Request No. 15 by COB
        Friday. Those documents are likely to bear on our deposition of Mr. Siddiqui, which is scheduled for next
        Thursday. Tradeshift reserves its rights with respect to the delayed production of these documents.

        Additionally, we would like to meet and confer regarding certain Topic No. 13 of Tradeshift’s Notice of
        Deposition of BuyerQuest under Rule 30(b)(6). That topics asks BuyerQuest to provide a witness to testify about
        BuyerQuest’s profit projections for its work on the SMUCKER PROJECT and for its work on the CONTINUED
        SMUCKER PROJECT. This topic pertains to information directly relevant to Tradeshift’s damages claims,
        including for the profits that BuyerQuest improperly obtained by interfering with the Smucker-Tradeshift contract
        in order to obtain the Smucker-BuyerQuest contract. Please confirm that you will provide a witness on this topic
        or provide a time you are available this week to discuss.

        Thanks,

        Jason

        From: Anthony Phillips <aphillips@grsm.com>
        Sent: Tuesday, March 30, 2021 3:15 PM
        To: Yu, Jason K. <jasonyu@orrick.com>
        Cc: Craig Mariam <cmariam@grsm.com>; Joshua Bradus <jbradus@grsm.com>; Van Zant, Amy K.
        <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
        Subject: RE: Tradeshift, Inc. v. BuyerQuest, Inc., March 30 Meet & Confer

        Dear Jason,

        Thank you (and Tammy) for your time on the phone this afternoon. To summarize the outcome of our
        discussion:

                 The parties have reached an impasse as to the deposition of Tradeshift’s Mr. Lanng. We will prepare our
                  portion of a Motion to Compel letter brief and circulate.

                      o [Tradeshift] We don’t believe this issue is ripe for motion practice. During the call, you
                        indicated that BuyerQuest would be willing to wait until it took the scheduled depositions of
                        lower-level employees before determining whether Mr. Lanng’s deposition was
                        necessary. This would be the appropriate course of action the court will likely require
                        BuyerQuest to exhaust other such depositions before seeking the deposition of an apex
                        witness like Mr. Lanng. See e.g., Google Inc. v. Am. Blind & Wallpaper Factory, Inc., No. C 03-
                                                             2
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 54 of 116
     5340 JF (RS), 2006 WL 2578277, at *3 (N.D. Cal. Sept. 6, 2006), objections overruled, No. C
     03-5340-JF (RS), 2006 WL 3050866 (N.D. Cal. Oct. 23, 2006) (“Courts generally refuse to
     allow the immediate deposition of a high level executive . . . before the testimony of lower
     level employees with more intimate knowledge of the case has been secured.”); In re Glumetza
     Antitrust Litig., No. 19CV05822WHARMI, 2020 WL 3498067, at *9 (N.D. Cal. June 29,
     2020), motion for relief from judgment denied, No. C 19-05822 WHA, 2020 WL 4362247
     (N.D. Cal. July 22, 2020) (“Accordingly, courts will regularly require interrogatories, requests
     for admission, and depositions of lower level employees before allowing the deposition of
     an apex witness.”). Accordingly, we propose that BuyerQuest complete the other
     depositions that have been scheduled in this case before moving to compel and, should
     BuyerQuest still believe it needs to file such a motion, Tradeshift will agree not to oppose
     that motion on grounds that Mr. Lanng’s deposition would be untimely.

     Separately, we appear to disagree as to the burden associated with seeking an apex
     deposition. We agree that the party seeking to preclude or limit the deposition has the
     burden to demonstrate that the witness is, in fact, an apex witness. See Apple Inc. v. Samsung
     Elecs. Co., Ltd, 282 F.R.D. 259, 263 (N.D. Cal. 2012) (“It is thus Samsung’s burden to
     demonstrate that each “apex” witness is so entitled to that designation”). Here, however,
     Mr. Lanng is the CEO of Tradeshift and that issue is not in dispute. See Id. (“On the
     proverbial sliding scale, the closer that a proposed witness is to the apex of some particular
     peak in the corporate mountain range, and the less directly relevant that person is to the
     evidence proffered in support of his deposition, the more appropriate the protections of
     the apex doctrine become.”). Accordingly, it becomes BuyerQuest’s obligation to proffer
     evidence suggesting that the witness has unique or non-duplicative personal knowledge. See
     e.g. id. at 266 (“With respect to this lawsuit, Shin inhabits a key, high-level position for which
     [the party seeking the deposition]’s showing of unique knowledge and exhaustion of other
     means of obtaining discovery is insufficient . . . the evidence cited by [the moving party]
     does not demonstrate a personal role or strategic design decision that Shin orchestrated or
     even approved.”) (emphasis added); Affinity Labs of Texas v. Apple, Inc., No. C 09-4436 CW
     JL, 2011 WL 1753982, at *15 (N.D. Cal. May 9, 2011) (“parties seeking to depose a high
     ranking corporate officer must first establish that the executive (1) has unique, non-
     repetitive, firsthand knowledge of the facts at issue in the case . . . .”).

     With respect to the two meetings/interactions you’ve identified (the May 2019 meeting with
     BuyerQuest and Smucker and the Q4 2021 phone call with Smucker), I noted that we
     disagreed these warranted a full deposition of Mr. Lanng for the reasons stated in my March
     29 Letter. I asked whether BuyerQuest would consider less-intrusive means of discovery
     into those issues including, for example, written deposition questions or a 30(b)(6) witness
     deposition. You disagreed. I asked whether BuyerQuest would consider a deposition of Mr.
     Lanng that was limited to the two specific topics you’ve identified and limited in time. You
     disagreed. We disagree the deposition is warranted at all but, at a minimum, the deposition
     should be limited in time and to the specific topics that would warrant the apex
     deposition. Indeed, even when courts do grant apex depositions, to prevent unnecessary
     harassment and abuse, they generally limit the depositions in time and/or scope to the
     proffered topics. See e.g., Google Inc. v. Am. Blind & Wallpaper Factory, Inc., No. C 03-5340 JF
     (RS), 2006 WL 2578277, at *3 (N.D. Cal. Sept. 6, 2006) (“The deposition, however, shall be
     limited in scope to Page’s knowledge of and involvement in the policy change and shall be
     limited to three hours”); Finisar Corp. v. Nistica, Inc., No. 13-CV-03345-BLF(JSC), 2015 WL
     3988132, at *4 (N.D. Cal. June 30, 2015) (“[T]he Court ORDERS that Mr. Gerter's
     deposition shall be limited to two hours, which is sufficient time for Nistica to cover the
     distinct issues identified in the joint letter brief.”); Hunt v. Cont'l Cas. Co., No. 13-CV-05966-
     HSG, 2015 WL 1518067, at *3 (N.D. Cal. Apr. 3, 2015) (“[T]he Court ORDERS that Mr.
                                         3
     Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 55 of 116
            Motamed's deposition shall be limited to three hours, which should be ample time for
            Plaintiff's counsel to cover the targeted issues identified in Plaintiff's filings.”)

            To the extent BuyerQuest is seeking to compel Mr. Lanng’s deposition as to other issues, we
            disagree that BuyerQuest has adequately met and conferred about those reasons. I asked
            whether BuyerQuest was relying on any other specific instances of non-duplicative personal
            knowledge that Mr. Lanng possess, but you did not identify any specific instances. If there
            are any other such instances, we would be happy to discuss them.

   You confirmed that Tradeshift does not plan to assert “apex witness” objections to any of the other
    depositions we have noticed

        o [Tradeshift] As I noted on the call, we’re not asserting any such objection to any witnesses
          that we’ve agreed to produce.

   You will confirm whether or not Tradeshift will designate a 30(b)(6) witness on our topics 7 (financial
    condition) and 8 (Glassdoor reviews).

        o   [Tradeshift] I said I would get back to you on these. I believe I understand BuyerQuest’s
            position on Topic 7. I would appreciate some additional clarification regarding Topic 8. I
            understand BuyerQuest’s position on Topic No. 8 to be that certain Glassdoor reviews that
            Mr. Mulloy sent to Smucker contained responses from persons at Tradeshift regarding
            Tradeshift’s financial condition, and BuyerQuest would like a witnesses to testify about those
            company responses to the Glassdoor comments. BuyerQuest contends that, because the
            responses bear on the financial condition of Tradeshift they are relevant to an allegation that
            Mr. Mulloy disparaged Tradeshift’s finances. Is that correct? Can you identify the specific
            comments and responses that you are referring to?

   We will confirm BuyerQuest’s 30(b)(6) designees as soon as we receive confirmation from the client. In
    the interim, we do not anticipate designating Mr. Siddiqui (whose deposition is scheduled for next week)
    on any of the topics.

        o [Tradeshift] We had an agreement to exchange this information last week. We provided
          our information and BuyerQuest did not. And, notwithstanding my email over the weekend
          and yesterday, we are still waiting on this information. We object to this type of
          gamesmanship and ask that you provide this information by COB tomorrow.

   With respect to Jack Mulloy’s gmail account, we searched that account for correspondence with Mr.
    Barr in February and produced the single email returned by that search. No documents returned in that
    search were withheld. If you have reason to believe additional searches would return additional
    documents, we are willing to perform a follow-up search. We will also confirm whether Mr. Mulloy used
    his LinkedIn account to communicate with Mr. Barr. We will then amend and verify our responses to
    Tradeshift’s RFPs to reflect the search undertaken, including a representation as to whether any
    responsive documents may have been deleted. We are willing to consider whether a Declaration from
    Mr. Mulloy on this topic would also be agreeable. In consideration for the foregoing, we expect
    Tradeshift to agree its demands for documents from Mr. Mulloy’s gmail account have been satisfied and
    to the withdrawal of its subpoenas to Google and Mr. Mulloy in his personal capacity. Otherwise, we
    appear to be at an impasse on this issue.

        o [Tradeshift] We appreciate you investigating whether Mr. Mulloy has any responsive
          Linkedin messages. As I mentioned on our call, Mr. Barr’s attorney indicated that Mr. Barr
          and Mr. Mulloy communicated this way.
                                                4
        Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 56 of 116


                We’ve already confirmed that your production is missing at least one communication
                between Mr. Mulloy and Mr. Barr because Smucker has produced evidence of that
                communication. Smucker still has not agreed to produce the document in this case yet, but
                the fact that it was sent from Mr. Mulloy to Mr. Barr should have been enough to locate it
                with any reasonable or diligent search. It sounds like you are confirming that the document
                does not exist in Mr. Mulloy’s email account. Please let me know if that is not correct. If
                you locate any additional responsive documents, we ask that you notify us promptly.

                During the call, I asked whether BuyerQuest’s searches involved actually collecting and
                searching Mr. Mulloy’s email account. You confirmed that BuyerQuest had not done that,
                and neither BuyerQuest nor Mr. Mulloy would agree to do so in response to Tradeshift’s
                document requests or subpoena. I also asked whether you were simply relying on Mr.
                Mulloy to forward you emails that he deemed responsive. You refused to confirm one way
                or another. You also noted that, while you would agree to provide the discovery responses
                you describe above: (1) BuyerQuest/Mulloy would not agree that the follow-up search
                would involve electronically collecting and searching the emails and (2) Mr. Mulloy would
                not agree to drop his objections to the Google Subpoena.

                I believe we are at an impasse on this issue. Based on our discussions, it’s my understanding
                that BuyerQuest’s proposed follow-up search and verified discovery responses would not
                involve collecting and reviewing Mr. Mulloy’s emails and, instead, would only involve (again)
                asking Mr. Mulloy to forward along responsive documents. Because it appears that Mr.
                Mulloy has already withheld or deleted a responsive email, we don’t think this is
                sufficient. Moreover, the Google subpoena—which does not ask for substantive
                documents—is important to show documents that Mr. Mulloy has recently
                deleted. Accordingly, we intend do move forward with a motion to compel. We will
                prepare our portion of the brief and circulate it shortly.


Thanks again,
Tony



       From: Yu, Jason K. <jasonyu@orrick.com>
       Sent: Monday, March 29, 2021 8:03 PM
       To: Anthony Phillips <aphillips@grsm.com>
       Cc: Craig Mariam <cmariam@grsm.com>; Joshua Bradus <jbradus@grsm.com>; Van Zant, Amy K.
       <Avanzant@orrick.com>; Su, Tammy <tsu@orrick.com>
       Subject: FW: Tradeshift, Inc. v. BuyerQuest, Inc., March 30 Meet & Confer

       Hello Tony,

       Thanks for circulating this agenda. Here are some responses in anticipation of our call.

               With respect to Mr. Lanng’s deposition, please find attached a conferral letter on the issue. I
                don’t think the dispute is ripe yet, but we are happy to discuss any thoughts BuyerQuest has on
                the issues in this letter including (1) what additional events, if any, BuyerQuest believes Mr.
                Lanng was involved in other than the one group meeting in May and the one phone call in Q4
                2019 and (2) whether BuyerQuest will wait until the parties have exhausted other less intrusive
                means of discovery before determining whether Mr. Lanng’s deposition is necessary.


                                                    5
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 57 of 116

         With respect to “other noticed depositions,” I believe we’ve already agreed to produce (and
          scheduled) all of the other witnesses BuyerQuest requested for deposition. If there are any other
          outstanding notices for which we have not yet agreed to produce a witness, please let me know.

         We are happy to discuss deposition topic Nos. 7 & 8, but it would be helpful if you would explain
          what specific information you’re looking for and why BuyerQuest contends it is relevant.

         We will be ready to discuss Mr. Mulloy’s emails, and would also like to discuss Mr. Mulloy’s
          objections to the Google Subpoena.

         We would also like to discuss BuyerQuest’s refusal to disclose its 30(b)(6) designations. The
          parties agreed to exchange these designations last week. Tradeshift provided its designations on
          Friday, but we didn’t receive anything from BuyerQuest.

Thanks,
Jason



From: Anthony Phillips <aphillips@grsm.com>
Sent: Monday, March 29, 2021 1:59 PM
To: Yu, Jason K. <jasonyu@orrick.com>
Cc: Su, Tammy <tsu@orrick.com>; Van Zant, Amy K. <Avanzant@orrick.com>; Joshua Bradus
<jbradus@grsm.com>; Craig Mariam <cmariam@grsm.com>
Subject: Tradeshift, Inc. v. BuyerQuest, Inc., March 30 Meet & Confer

Dear Jason,

To set our agenda and expectations for tomorrow’s meet and confer call, please be prepared to discuss
the following:

1. Whether we have a ripe dispute respecting a motion to compel the deposition of Christian Lanng and
Tradeshift’s “apex witness” objections. Please also confirm whether Tradeshift intends to make the
same apex witness objections to any of the other noticed depositions as it has to Mr. Lanng’s.

2. Whether Tradeshift will designate and produce a 30(b)(6) witness for the specific topics identified
below and in our Deposition Notice. If not, please be prepared to explain the basis for Tradeshift’s
refusal:
            Topic No. 7. The financial condition of Tradeshift between January 1, 2019 and February
               20, 2020.
            Topic No. 8. Tradeshift’s knowledge of and response to comments about its business
               posted on Glassdoor and other social media.

3. The ongoing issues respecting Tradeshift’s demands for searches of Jack Mulloy’s personal email
account.

We look forward to a productive discussion tomorrow.

Thanks,
Tony

ANTHONY D. PHILLIPS | Partner

                                              6
 Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 58 of 116
GORDON REES SCULLY MANSUKHANI
YOUR 50 STATE PARTNER™

275 Battery Street, Suite 2000
San Francisco, CA 94111
D: 415-875-3137 | P: 415-986-5900 | aphillips@grsm.com

www.grsm.com




 This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended
   only for the use of the intended recipients identified above. If you are not the intended recipient of this communication, you are hereby
notified that any unauthorized review, use, dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If
  you are not the intended recipient and have received this communication in error, please immediately notify us by reply email, delete the
                                                     communication and destroy all copies.


                                       GORDON REES SCULLY MANSUKHANI, LLP
                                                   YOUR 50 STATE PARTNER®
                                                      http://www.grsm.com




NOTICE TO RECIPIENT | This
e-mail is meant for only the
intended recipient of the
transmission, and may be a
communication privileged by
law. If you received this e-mail
in error, any review, use,
dissemination, distribution, or
copying of this e-mail is strictly
prohibited. Please notify us
immediately of the error by
return e-mail and please delete
this message from your
system. Thank you in advance
for your cooperation.


For more information about
Orrick, please visit
http://www.orrick.com.


In the course of our business
relationship, we may collect,
store and transfer information
about you. Please see our
privacy policy at
https://www.orrick.com/Privacy-
Policy to learn about how we
use this information.


                                                            7
            Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 59 of 116




NOTICE TO RECIPIENT | This
e-mail is meant for only the
intended recipient of the
transmission, and may be a
communication privileged by
law. If you received this e-mail
in error, any review, use,
dissemination, distribution, or
copying of this e-mail is strictly
prohibited. Please notify us
immediately of the error by
return e-mail and please delete
this message from your
system. Thank you in advance
for your cooperation.


For more information about
Orrick, please visit
http://www.orrick.com.


In the course of our business
relationship, we may collect,
store and transfer information
about you. Please see our
privacy policy at
https://www.orrick.com/Privacy-
Policy to learn about how we
use this information.




                                           8
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 60 of 116




            TRADESHIFT
             EXHIBIT H
        Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                             Page61 of 20
                                                                  1 of 116




                              IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


TRADESHIFT, INC.,                                )   CASE NO. 1:20-cv-03661-ER
                                                 )
                 Plaintiff,                      )
       v.                                        )
                                                 )
SMUCKER SERVICES COMPANY,                        )   DEFENDANT SMUCKER SERVICES
                                                 )   COMPANY’S ANSWER TO
                 Defendant.                      )   PLAINTIFF’S COMPLAINT AND
                                                 )   COUNTERCLAIM
                                                 )

       Defendant Smucker Services Company (“Smucker”), by and through counsel, and for its

Answer to Tradeshift, Inc.’s (“Tradeshift”) Complaint, states as follows:

                                            PARTIES

       1.        Upon information and belief, Smucker admits the allegations in Paragraph 1 of

the Complaint.

       2.        Smucker admits the allegations in Paragraph 2 of the Complaint.

                                   JURISDICTION AND VENUE

       3.        The allegations in Paragraph 3 are legal conclusions to which no response is

required. To the extent a response is required, Smucker admits the allegations in Paragraph 3.

       4.        The allegations in Paragraph 4 are legal conclusions to which no response is

required. To the extent a response is required, Smucker admits the allegations in Paragraph 4.

                                    GENERAL ALLEGATIONS

       5.        Smucker is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 5 of the Complaint and, therefore, denies the same.
           Case
            Case3:20-cv-01294-RS
                 1:20-cv-03661-ER Document
                                   Document71
                                            16 Filed
                                                Filed04/09/21
                                                      06/26/20 Page
                                                                Page62 of 20
                                                                     2 of 116




       6.       In response to the allegations in Paragraph 6, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       7.       In response to the allegations in Paragraph 7, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same. Further responding to the

allegations, Smucker is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7 of the Complaint and, therefore, denies the same.

       8.       In response to the allegations in Paragraph 8, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       9.       In response to the allegations in Paragraph 9, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       10.      In response to the allegations in Paragraph 10, Smucker admits that it entered into

a “Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best

evidence of its terms and denies any inconsistent characterizations of same.

       11.      In response to the allegations in Paragraph 11, Smucker admits that Tradeshift

began performance under the Services Agreement but denies the remaining allegations as

drafted.

       12.      In response to the allegations in Paragraph 12, Smucker states that its January 16,

2020 correspondence is the best evidence of its terms and denies any inconsistent

characterizations of same.



                                               2
         Case
          Case3:20-cv-01294-RS
               1:20-cv-03661-ER Document
                                 Document71
                                          16 Filed
                                              Filed04/09/21
                                                    06/26/20 Page
                                                              Page63 of 20
                                                                   3 of 116




        13.     In response to the allegations in Paragraph 13, Smucker states that its January 16,

2020 correspondence is the best evidence of its terms and denies any inconsistent

characterizations of same.

        14.     In response to the allegations in Paragraph 14 of the Complaint regarding

Tradeshift’s response, Smucker is without knowledge or information sufficient to form a belief

as to the truth of the allegations and, therefore, denies the same. Smucker denies the remaining

allegations in Paragraph 14 of the Complaint.

        15.     In response to the allegations in Paragraph 15, Smucker states that to the extent it

purports to summarize confidential settlement communications between the parties that is a

breach of the confidential nature of those proceedings. As a result, Smucker denies the

allegations in Paragraph 15 as alleged.

        16.     In response to the allegations in Paragraph 16, Smucker states that to the extent it

purports to summarize confidential settlement communications between the parties that is a

breach of the confidential nature of those proceedings. As a result, Smucker denies the

allegations in Paragraph 16 as alleged.

                                COUNT I: BREACH OF CONTRACT

        17.     Smucker incorporates its responses to each and every allegation in this Paragraph

as if fully set forth herein.

        18.     Paragraph 18 states a legal conclusion to which no response is required. To the

extent a response is required, Smucker admits the allegations on Paragraph 18.

        19.     Smucker denies the allegations in Paragraph 19 of the Complaint.

        20.     In response to the allegations in Paragraph 20, Smucker admits that it entered into

a “Services Agreement” with Tradeshift on June 28, 2019 as that agreement is the best evidence

of its terms and it denies any inconsistent characterizations of same.
                                                3
          Case
           Case3:20-cv-01294-RS
                1:20-cv-03661-ER Document
                                  Document71
                                           16 Filed
                                               Filed04/09/21
                                                     06/26/20 Page
                                                               Page64 of 20
                                                                    4 of 116




          21.   Smucker denies the allegations in Paragraph 21 of the Complaint.

                                      GENERAL DENIAL

          22.   Each and every allegation and request for relief not specifically admitted herein is

denied.

                               FIRST AFFIRMATIVE DEFENSE

          23.   The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

          24.   Plaintiff’s alleged damages, if any, were caused in whole or in part by the acts or

omissions of Plaintiff.

                              THIRD AFFIRMATIVE DEFENSE

          25.   The claims are barred in whole or in part, by Plaintiff’s failure to mitigate its

damages, if any.

                             FOURTH AFFIRMATIVE DEFENSE

          26.   Plaintiff’s claims are barred, in whole or in part, by the applicable doctrines of

waiver, laches, unclean hands, accord and satisfaction, and/or administrative or equitable

estoppel.

                              FIFTH AFFIRMATIVE DEFENSE

          27.   Plaintiff’s claims are barred because there is no causation or connection between

the alleged breaches and any alleged economic losses or damages, as well as being barred

because any alleged causation or connection between the alleged breaches and any alleged

damages is not attributable to Smucker.




                                               4
        Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                             Page65 of 20
                                                                  5 of 116




                             SIXTH AFFIRMATIVE DEFENSE

       28.     Plaintiff’s claims for losses or damages (if there are any losses or damages, which

there are not) would improperly constitute unjust enrichment, and/or must be reduced by any

setoff, offset, recoupment, or other provisions applicable for the reduction of amounts owed.

                           SEVENTH AFFIRMATIVE DEFENSE

       29.     Plaintiff’s claims are barred by Tradeshift’s own breaches of contract and fraud,

as set forth in Smucker’s Counterclaims and incorporated by reference as if rewritten herein.

                            EIGHTH AFFIRMATIVE DEFENSE

       30.     Smucker hereby reserves the right to identify additional defenses or claims,

including, but not limited to those which become apparent from further investigation and

discovery.




                                              5
           Case
            Case3:20-cv-01294-RS
                 1:20-cv-03661-ER Document
                                   Document71
                                            16 Filed
                                                Filed04/09/21
                                                      06/26/20 Page
                                                                Page66 of 20
                                                                     6 of 116




                       COUNTERCLAIM – JURY DEMAND REQUESTED

         Defendant/Counterclaim Plaintiff Smucker Services Company (“Smucker”) for its

Counterclaim against Plaintiff/Counterclaim Defendant Tradeshift, Inc. (“Tradeshift”), states as

follows:

                                         NATURE OF THE CASE

         1.       Smucker brings this case to recover the significant damages it incurred as a result

of the fraudulent inducement, fraudulent and/or negligent misrepresentations, and breaches of

contract committed by Tradeshift concerning its capabilities to perform under a services

agreement dated June 30, 2019 (“Services Agreement” or “Agreement”) 1.

         2.       Smucker is a household name synonymous with the consumer-packaged goods

that it and a network of suppliers make available across the nation. Given the number of

suppliers, brands, and volume of products it provides, Smucker requires a comprehensive and

attuned software system to manage its supply chain.

         3.       In 2019, Smucker began a rigorous search for a vendor that could provide

operating systems and applications for its supply chain’s procure-to-pay process. As part of the

search, Smucker asked contending vendors to answer over 200 questions in response to a formal

Request for Proposal (“RFP”), complete an extensive report addressing hundreds of unique

business criteria and capabilities (the “Business Requirements Document” or “BRD”), and agree

to an interview.

         4.       In response to Smucker’s requests, Tradeshift submitted information about its

business, capabilities, financial health, and experience that was replete with material

misrepresentations. Among other things, Tradeshift falsely represented that it was uniquely


1 As the Agreement is marked “Confidential” it is not attached hereto but can be provided to the Court for an in
camera review.
                                                       6
        Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                             Page67 of 20
                                                                  7 of 116




qualified and able to satisfy hundreds of unique criteria listed in the Business Requirements

Document.

       5.      Smucker, in reliance on Tradeshift’s submissions and without knowledge of the

material misrepresentations contained therein, selected Tradeshift over other companies to serve

as its vendor, and, on June 30, 2019, the parties subsequently entered into the Services

Agreement. After the parties entered into the Services Agreement, Smucker discovered that

Tradeshift could not provide the services it contractually agreed to perform. Had Tradeshift

launched its program for Smucker as its enterprise procure-to-pay solution, it would have been

riddled with critical and fatal defects, which would have undoubtedly caused significant delays

and disrupted communications with and payments from Smucker’s suppliers.

       6.      If Smucker had known that Tradeshift materially misrepresented its ability to

meet Smucker’s stringent business requirements and its experience providing services to

companies of similar size and scope, Smucker would not have selected Tradeshift as its vendor

or entered into the Services Agreement.

       7.      Tradeshift was and remains incapable of satisfying Smucker’s exacting, much less

than basic, requirements it knew or reasonably should have known, that it could not perform.

       8.      As a direct result of Tradeshift’s inability to perform its obligations under the

Services Agreement, Smucker was forced to extend its contract with the existing software vendor

to perform those services and hire a new vendor, both at additional cost and expense, all in

addition to the hundreds of thousands of dollars it paid Tradeshift under the Services Agreement.

       9.      As a direct result of Tradeshift’s fraud, misrepresentations, and breach of contract,

Smucker has been damaged, and through this action, seeks rescission of the Services Agreement,

as well as compensatory damages and punitive damages, and the other relief requested herein.



                                               7
        Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                             Page68 of 20
                                                                  8 of 116




                                         THE PARTIES

       10.     Smucker is an Ohio corporation with its principal place of business at One

Strawberry Lane, Orrville, Ohio 44667.

       11.     Smucker is an iconic one hundred twenty-three year old American company that

manufactures and sells scores of consumable products like jam, peanut butter, jelly, fruit syrups,

beverages, shortening, ice cream toppings, cooking oils, coffee, pet food, and other products.

       12.     Tradeshift is a Delaware corporation with its principal place of business at 612

Howard Street, Suite 100, San Francisco, California 94105.

       13.     Tradeshift represents itself as a provider of a cloud-based network and platform to

assist companies in digitizing the supply chain process

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this action is between citizens of different states and the amount in controversy exceeds the sum

or value of $75,000.

       15.     Venue is proper in this Court pursuant to Section 14 of the Services Agreement in

which the parties agreed to the Southern District of New York as the exclusive venue for

purposes of disputes pursuant to the Agreement.

                            FACTS COMMON TO ALL COUNTS

   SMUCKER CONDUCTED DUE DILIGENCE IN SEARCH OF VENDORS THAT
   COULD MEET ITS EXACTING AND ABSOLUTE BUSINESS REQUIREMENTS

       16.     In 2019, Smucker began the process of selecting a vendor that could

electronically manage its supply chain, including, but not limited to, supplier master data

management, creating and revising purchase requisitions, creating and revising purchase orders

(“PO”), entering goods receipts, invoice processing and reconciliation, and payments.


                                              8
        Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                             Page69 of 20
                                                                  9 of 116




       17.     Smucker was specifically looking for a vendor to provide an operating system and

application that would allow Smucker to perform these functions electronically while also

limiting the manual intervention and handling of electronic data sources throughout the procure-

to-pay process.

       18.     Smucker deals with hundreds of suppliers on a daily basis for the different facets

of its business and requires a robust operating system and program tailored to meet its individual

and unique business needs.

       19.     Smucker engaged in a rigorous vendor selection process to find a company that

could provide the services it sought. It interviewed several vendors and required each to

complete a written RFP response and an extensive Business Requirements Document.

       20.     The RFP alone requested answers to over 200 questions regarding the vendors’

business and capabilities. The BRD sought detailed information about hundreds of requirements

sought by Smucker, which were categorized as either “Want” or “Must Have.” The BRD

included over 180 “Must Have” requirements that vendors had to be able to perform in order to

provide the services sought by Smucker.

       21.     The BRD clearly explained that a vendor’s failure to deliver a “Must Have”

requirement would result in complete project failure.

        TRADESHIFT MATERIALLY MISREPRESENTED ITS CAPABILITIES

       22.     Tradeshift is one of the vendors that participated in Smucker’s selection process,

which included an interview and completing the RFP and BRD.

       23.     During its interactions with Smucker, Tradeshift made a number of material

representations regarding its qualifications and capabilities.




                                                9
          Case
          Case3:20-cv-01294-RS
               1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                            Filed04/09/21
                                                  06/26/20 Page
                                                           Page70
                                                                10of
                                                                  of116
                                                                     20




         24.      For example, in its March 2, 2019 submission in response to the RFP 2, Tradeshift

responded to hundreds of questions regarding its business and program capability and

functionality which addressed, among other topics, catalog management, configuration, user

interface, guided buying, purchase orders (including purchase order setup and collaboration),

budgeting, receiving, invoicing, supplier information, system security and technology, general

architecture, integration, error handling, data security, support, and implementation.

         25.      While every representation cannot be included in this Counterclaim, Smucker

provides a sampling of some of the representations.

         26.      For example, Tradeshift represented that it had done “over 20 implementations

over the past 24 months” for companies similar in size and complexity to Smucker.

         27.      Tradeshift also included many representations about how its product was superior

to that of its competitors, stating “[o]ne of the key differentiators between Tradeshift and our

competitors is our ability to onboard suppliers for electronic invoicing as well as take up a

myriad of other opportunities on the Tradeshift network.”

         28.      Tradeshift represented that its revenue was $300-$500 million in the preceding

year.

         29.      Tradeshift represented and publicly disclosed that it received at least $250 million

in Series E funding in May 2018. On May 15, 2019, Tradeshift emailed Smucker a presentation

about its customers and funding that included this representation.

         30.      In regards to the questions about whether its software had certain capabilities,

with minimal exceptions, the answers were unequivocally “Yes.”




2 Given the voluminous nature of the RFP, as well as the confidentiality of the submission, it is not attached hereto
but can be provided to the Court for an in camera review.
                                                       10
          Case
          Case3:20-cv-01294-RS
               1:20-cv-03661-ER Document
                                Document71
                                         16 Filed
                                            Filed04/09/21
                                                  06/26/20 Page
                                                           Page71
                                                                11of
                                                                  of116
                                                                     20




         31.      Based on Tradeshift’s response to all of the questions in the RFP, Smucker

selected the company to participate as a final vendor in the selection process and asked it to

complete the BRD. On June 14, 2019, Chris Todd of Tradeshift submitted a completed BRD that

expressly represented that the company could fulfill most, if not all, of Smucker’s “Want” and

“Must Have” requirements.3

         32.      The scope of the representations is voluminous, and, as a result, they are not

repeated in this Complaint, but are contained in the BRD itself.

         33.      There were roughly 250 requirements on the BRD, over 180 of which were listed

by Smucker as “Must Have” requirements.

         34.      In other words, without these features the system would not work for Smucker.

         35.      Tradeshift not only represented that it could meet these requirements, but that the

majority were available “out of the box.” Thus, Tradeshift represented that its product was

already designed to meet Smucker’s “Want” and “Must Have” requirements.

         36.      Based on these representations, Smucker selected Tradeshift as its vendor.

         37.      A material consideration leading Smucker to select Tradeshift and enter into the

Services Agreement was the numerous representations made by Tradeshift in its RFP and BRD

submissions regarding the capability and functionality of its services platform.

         38.      As a result of Tradeshift’s representations, the parties entered into the Services

Agreement on June 30, 2019.

         THE PROJECT FAILED AS A RESULT OF NUMEROUS FATAL FLAWS

         39.      Shortly after the parties entered into the Services Agreement, the project

experienced significant delays.


3 Again, given the voluminous nature of the BRD, as well as the confidentiality of the submission, it is not attached
hereto but can be provided to the Court for an in camera review
                                                       11
         Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                               Document71
                                        16 Filed
                                           Filed04/09/21
                                                 06/26/20 Page
                                                          Page72
                                                               12of
                                                                 of116
                                                                    20




        40.     The issues were so numerous that Smucker was forced to review with and/or

provide a defects list to Tradeshift on a weekly, if not daily, basis.

        41.     In addition, it became necessary for the Smucker and Tradeshift project team to

speak daily and project management weekly, in an attempt to address the myriad of problems

and issues with the project.

        42.     Among the list of defects identified by Smucker were those identified as either

being “fatal” or “critical” in nature.

        43.     “Critical defect” is defined on the Smucker defects list as “one that prevents the

application from functioning and will delay go-live. This is a major flaw in the design that

inhibits a ‘Must Have’ business requirement from being met and has no workaround.”

        44.     “Fatal defect” is defined by that same document as a defect that “causes system

level errors that prevent the test execution from continuing. For example, clicking on the

'Submit' button causes the application to crash. Fatal defects must be fixed immediately, so

testing can continue.”

        45.     Throughout this process, Smucker realized that Tradeshift misrepresented its

software’s capabilities in the RFP. For example, it represented that its system provided real-time

integration with Oracle, which later proved to be false. It also represented its system could

“hide” the overall value of a PO, which later proved to be false.

        46.     In addition, Smucker documented several instances in the BRD where Tradeshift

misrepresented the functionality of its software.

        47.     Of those misrepresentations, several were included in the BRD as “Must Have”

requirements that Tradeshift represented would be included in the program.

        48.     The following are examples of the “Must Have” requirements that Tradeshift

represented its program could meet:
                                                12
        Case
        Case3:20-cv-01294-RS
             1:20-cv-03661-ER Document
                              Document71
                                       16 Filed
                                          Filed04/09/21
                                                06/26/20 Page
                                                         Page73
                                                              13of
                                                                of116
                                                                   20




               (a) the ability to have one to many supplier site relationships;

               (b) the ability for a user to ‘hide’ the overall PO value on a PO communication to
                   the supplier;

               (c) the ability to integrate supplier master data from Oracle in an automated
                   manner;

               (d) the ability to setup various approval routing rules (at entry of invoice);

               (e) the ability to setup reconciliation routing rules;

               (f) the ability to customize the entry form;

               (g) the ability for all master data to be real-time; and,

               (h) the ability to enter a credit memo for returns.

       49.     Without these key “Must Have” requirements, Smucker’s procure-to-pay process

would not be able to handle a live production environment, as it would create stalled

transactions, data inaccuracies, and a lack of proper audit controls.

       50.     Several of these “Must Have” requirements, including the ability to enter a credit

memo for returns, were among the “out of the box” capabilities Tradeshift represented its

program could deliver.

       51.      It eventually became apparent, and Tradeshift later admitted, that its program

could not process credit memos or perform several of the other “Must Have” requirements

identified by Smucker.

       52.     When confronted with the critical and/or fatal defects in its program, and the

discrepancies between its representations and actual capabilities, including those that were

supposedly “out of the box,” Tradeshift merely offered to consider, but not commit to,

addressing the issues in a future release of the program software.

       53.     In other words, when confronted with the fact of a critical and/or fatal defect,

Tradeshift responded that it would consider an upgrade in the future.


                                               13
        Case
        Case3:20-cv-01294-RS
             1:20-cv-03661-ER Document
                              Document71
                                       16 Filed
                                          Filed04/09/21
                                                06/26/20 Page
                                                         Page74
                                                              14of
                                                                of116
                                                                   20




       54.     It soon became apparent to Smucker that Tradeshift’s program did not have the

basic functionality needed to meet critical requirements and/or cure critical and/or fatal defects.

       55.     Tradeshift was aware of each of the defects and after weeks of attempts to cure,

nothing had been fixed.

       56.     As late as January 6, 2020, the program still had several defects, some of which

were critical, and others which were fatal, to the program.

       57.     Tradeshift’s software did not meet Smucker’s most basic functionality

requirements, and Tradeshift was unable to perform its obligations under the Services

Agreement.

       58.     And it also became apparent to Smucker that Tradeshift had not worked with 20

similar companies on similar projects, its revenue in 2018 was not $300-$500 million, its

financial position was brittle despite claims of ample funding in May 2018, and its product was

not superior to that of competitors and was woefully inadequate for the needs of Smucker.

                  TRADESHIFT’S FRAUD VOIDED THE AGREEMENT

       59.     As it became apparent that Tradeshift could no longer perform under the Services

Agreement, and that it had materially misrepresented the capabilities and functionality of its

product, Smucker was forced to void the contract as of January 16, 2019. Had Tradeshift

accurately represented its capabilities, Smucker would never have entered into the Services

Agreement.

                    SMUCKER INCURRED SIGNIFICANT DAMAGES

       60.     As a result of Tradeshift’s material misrepresentations and fraud, Smucker

entered into the Services Agreement and, because Tradeshift proved incapable of performing its

obligations, incurred and continues to incur significant damages.



                                               14
           Case
           Case3:20-cv-01294-RS
                1:20-cv-03661-ER Document
                                 Document71
                                          16 Filed
                                             Filed04/09/21
                                                   06/26/20 Page
                                                            Page75
                                                                 15of
                                                                   of116
                                                                      20




        61.     To date, Smucker has paid Tradeshift $850,217.52, and there is an additional

$232,410.91 in outstanding invoices. Smucker was also forced to incur hundreds of thousands of

dollars in selecting a vendor to replace Tradeshift and to integrate a new product into Smucker’s

system.

                                        COUNT I
                                 FRAUDULENT INDUCEMENT

        62.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.

        63.     As set forth above and reflected in correspondence between the parties, in

responding to Smucker’s RFP and BRD, Tradeshift misrepresented material facts about its

capabilities and the functionality of the product it could deliver to Smucker.

        64.     In the RFP that Tradeshift sent to Smucker on March 2, 2019, the

misrepresentations are numerous, including, but not limited to, the financial stability of

Tradeshift, its experience with similar companies and projects, its superiority to competitor

products, and the functionality of its software including that its system provided real-time

integration with Oracle and could “hide” the overall value of a PO.

        65.     In the BRD that Tradeshift sent to Smucker on June 14, 2019, the

misrepresentations were also numerous, including, but not limited to, (1) the ability to have one

to many supplier site relationships; (2) the ability for a user to ‘hide’ the overall PO value on a

PO communication to the supplier, (3) the ability to integrate supplier master data from Oracle in

an automated manner; (4) the ability to setup various approval routing rules (at entry of invoice);

(5) the ability to setup reconciliation routing rules; (6) the ability to customize the entry form; (7)

the ability for all master data to be real-time; and (8) the ability to enter a credit memo for

returns.


                                                15
         Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                               Document71
                                        16 Filed
                                           Filed04/09/21
                                                 06/26/20 Page
                                                          Page76
                                                               16of
                                                                 of116
                                                                    20




        66.     If Tradeshift had responded truthfully and with full and complete disclosures,

including the limitations of its product’s capabilities, Tradeshift’s submission to the BRD would

have revealed that it was incapable of meeting many of Smucker’s “Want” and “Must Have”

requirements.

        67.     Smucker did not know or have reason to know that Tradeshift’s submissions

contained material misrepresentations and instead relied on Tradeshift’s responses in evaluating

the RFP and BRD and selecting Tradeshift as its vendor.

        68.     Tradeshift knew or should have known that many of its statements in the RFP and

BRD were false, misleading, and/or incomplete, or it knew or should have known that it was

misrepresenting information that was material to the RFP and BRD.

        69.     Alternatively, Tradeshift acted with utter disregard for the truth of its statements.

        70.     Tradeshift intended for Smucker to reply upon its responses to the RFP and BRD

and Smucker reasonably relied on those responses.

        71.     Smucker was injured because, but for Tradeshift’s false and misleading

representations, Smucker would not have selected Tradeshift as its vendor or entered into the

Services Agreement.

        72.     Smucker is entitled to rescission of the Services Agreement, compensatory

damages, and punitive damages in an amount sufficient to punish and deter Tradeshift from

engaging in similar fraudulent behavior in the future.

                                     COUNT II
                           FRAUDULENT MISREPRESENTATION

        73.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.




                                                16
         Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                               Document71
                                        16 Filed
                                           Filed04/09/21
                                                 06/26/20 Page
                                                          Page77
                                                               17of
                                                                 of116
                                                                    20




        74.     Tradeshift made misrepresentations of material fact before the execution of the

Services Agreement, as described above, as well as misrepresentations following the execution

of the Services Agreement, including representations regarding its financial stability, that its

product was superior to that of competitors, the capabilities of its product, and representations of

active relationships with customers of a similar size and scope, as stated above and throughout

this Complaint.

        75.     Smucker entered into the Services Agreement relying on Tradeshift’s responses to

the RFP and BRD.

        76.     After executing the Services Agreement, Tradeshift continued to misrepresent

material facts respecting its ability to perform its obligations under the Agreement.

        77.     Tradeshift’s representations were false when made, and Tradeshift acted

intentionally, recklessly, willfully, and/or maliciously in making them.

        78.     Tradeshift knew, or should have known, that its representations were false, and it

intended or knew that Smucker would rely on those representations to its detriment.

        79.     Smucker justifiably relied on these misrepresentations in evaluating Tradeshift’s

responses to the RFP and BRD, and in entering the Services Agreement and continuing to do

business with Tradeshift.

        80.     Smucker suffered damage and injury as a direct and proximate result of its

reliance on Tradeshift’s material misrepresentations. As a result, Smucker is entitled to

compensatory and punitive damages.

                                      COUNT III
                            NEGLIGENT MISREPRESENTATION

        81.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.


                                              17
         Case
         Case3:20-cv-01294-RS
              1:20-cv-03661-ER Document
                               Document71
                                        16 Filed
                                           Filed04/09/21
                                                 06/26/20 Page
                                                          Page78
                                                               18of
                                                                 of116
                                                                    20




        82.     As described in detail above, Tradeshift misrepresented the functionality and

performance of its product and the suitability of its system and features for a complex operation

like Smucker.

        83.     The information communicated to Smucker was false and misleading.

        84.     Tradeshift failed to exercise reasonable care in communicating the information.

        85.     Smucker justifiably relied on the information provided by Tradeshift in deciding

to select Tradeshift as its vendor for the project and enter into the Services Agreement.

        86.     Smucker suffered damage and injury as a direct and proximate result of its

reliance on the false information provided by Tradeshift.

                                         COUNT IV
                                    BREACH OF CONTRACT

        87.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.

        88.     For all the reasons stated above, Tradeshift committed a material breach of the

Services Agreement that cannot be remedied.

        89.     Thus, Smucker is entitled to receive all sums paid to Tradeshift under the Services

Agreement.

                                      PRAYER FOR RELIEF

        Counter Plaintiff Smucker Services Company prays for judgment in its favor and against

Tradeshift, Inc. for damages for fraudulent inducement, fraudulent and/or negligent

misrepresentation, and breach of contract, pre- and post-judgment interest, punitive damages,

costs, and such further relief to which Counter Plaintiff may be entitled.

                                          JURY DEMAND

        Counter Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.
                                               18
Case
Case3:20-cv-01294-RS
     1:20-cv-03661-ER Document
                      Document71
                               16 Filed
                                  Filed04/09/21
                                        06/26/20 Page
                                                 Page79
                                                      19of
                                                        of116
                                                           20




                                 Respectfully submitted,

                                 /s/ Ronie M. Schmelz
                                 Ronie M. Schmelz (5026158)
                                 TUCKER ELLIS LLP
                                 950 Main Avenue
                                 Suite 1100
                                 Cleveland, OH 44113
                                 Telephone: 216.592.5000
                                 Facsimile:    216.592.5009
                                 E-mail:        ronie.schmelz@tuckerellis.com

                                 Attorneys for Defendant and Counter Plaintiff
                                 Smucker Services Company




                            19
        Case
        Case3:20-cv-01294-RS
             1:20-cv-03661-ER Document
                              Document71
                                       16 Filed
                                          Filed04/09/21
                                                06/26/20 Page
                                                         Page80
                                                              20of
                                                                of116
                                                                   20




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     /s/ Ronie M. Schmelz
                                                     Ronie M. Schmelz

                                                     One of the Attorneys for Defendant and
                                                     Counter Plaintiff Smucker Services Company




                                                20
Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 81 of 116




            TRADESHIFT
             EXHIBIT I
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 82 of 116



                        1   AMY K. VAN ZANT (STATE BAR NO. 197426)
                            avanzant@orrick.com
                        2   JASON K. YU (STATE BAR NO. 274215)
                            jasonyu@orrick.com
                        3   TAMMY SU (STATE BAR NO. 329652)
                            tsu@orrick.com
                        4   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        5   Menlo Park, CA 94025-1015
                            Telephone:   +1 650 614 7400
                        6   Facsimile:   +1 650 614 7401

                        7   Attorneys for Plaintiff
                            TRADESHIFT, INC.
                        8

                        9                                   UNITED STATES DISTRICT COURT
                       10                             NORTHERN DISTRICT OF CALIFORNIA
                       11

                       12   TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS
                       13                      Plaintiff,                   PLAINTIFF TRADESHIFT, INC.’S
                                                                            OBJECTIONS AND RESPONSES TO
                       14            v.                                     DEFENDANT BUYERQUEST, INC.’S
                                                                            FIRST SET OF INTERROGATORIES
                       15   BUYERQUEST, INC., an Ohio corporation,          (NOS. 1-19)
                       16                      Defendant.
                       17

                       18

                       19   PROPOUNDING PARTY:                           Defendant BuyerQuest, Inc.
                       20   RESPONDING PARTY:                            Plaintiff Tradeshift, Inc.
                       21   SET NUMBER:                                  One
                       22

                       23
                              CONTAINS INFORMATION DESIGNATED “CONFIDENTIAL” AND “HIGHLY
                       24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY “ UNDER THE PROTECTIVE ORDER
                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                     TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                     RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                  SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 83 of 116



                        1            In accordance with Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Tradeshift,

                        2     Inc. (“Tradeshift” or “Plaintiff”) hereby provides the following objections and responses

                        3     (“Responses”) to the First Set of Interrogatories propounded by BuyerQuest, Inc.

                        4     (“BuyerQuest” or “Defendant”).

                        5                                       GENERAL OBJECTIONS

                        6            In addition to the specific objections noted below, Tradeshift asserts the following general

                        7   objections to each and every Interrogatory.

                        8            1.      By responding to any Interrogatory, Tradeshift does not waive any objection that

                        9   may be applicable to: (a) the use, for any purpose, by BuyerQuest of any information provided in
                       10   the response; or (b) the admissibility, relevance, or materiality of any of the information to any

                       11   issue in this case.

                       12            2.      Tradeshift objects to BuyerQuest’s definitions and instructions to the extent they

                       13   require Tradeshift to provide information beyond that required by the Federal Rules of Civil

                       14   Procedure, the local rules of the Northern District of California, or any other applicable rules.

                       15            3.       Tradeshift objects to BuyerQuest’s definitions and instructions to the extent they

                       16   add discrete subparts to individual interrogatories such that those interrogatories are compound

                       17   and should constitute multiple interrogatories that may exceed the maximum number of

                       18   interrogatories allowed in this case. Tradeshift will respond to the prompts of the individual

                       19   interrogatories and is willing to confer regarding additional information that would be responsive
                       20   to additional interrogatories.

                       21            4.      Tradeshift objects to BuyerQuest’s definition of “COMMUNICATION(S)” as

                       22   overly broad, seeking discovery of information where the burden of the proposed discovery

                       23   outweighs its likely benefit, seeking information not relevant to any claim or defense, and not

                       24   proportional to the needs of the case because the definition includes “any and all communications

                       25   of any kind” “whether written, oral, or by any other means.” Tradeshift further objects to this

                       26   definition as overly broad, unduly burdensome, and duplicative to the extent it is used to request

                       27   information contained in documents that Tradeshift will be producing in response to

                       28   BuyerQuest’s requests for the production of documents.
ORRICK, HERRINGTON &                                                                            TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                             -1-            RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                         SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 84 of 116



                        1            5.      Tradeshift objects to BuyerQuest’s definition of “IDENTIFY” as overly broad,

                        2   unduly burdensome, seeking irrelevant information, and seeking information not proportional to

                        3   the needs of the case. Tradeshift also objects to this definition as seeking information subject to a

                        4   right of privacy and information that is duplicative of information that will be provided through

                        5   other means, for example, in response to BuyerQuest’s requests for production of documents.

                        6   When identifying persons, Tradeshift will identify them by name and provide additional

                        7   information to the extent it is reasonably available, relevant, not subject to a right of privacy, and

                        8   not duplicative. When identifying documents, Tradeshift will identify documents by Bates

                        9   number if available, or by a reasonable description of the document.
                       10            6.      Tradeshift objects to BuyerQuest’s definition of “YOU,” “YOUR,” and

                       11   “TRADESHIFT” as vague and ambiguous, overly broad, seeking discovery of information where

                       12   the burden of the proposed discovery outweighs its likely benefit, seeking information not

                       13   relevant to any claim or defense, and not proportional to the needs of the case because the

                       14   definition purports to include persons or entities who are not parties to the lawsuit, have no

                       15   involvement in the subject matter of the lawsuit, have no information that would be relevant to

                       16   the claims or defenses in this lawsuit, and/or are not within Tradeshift’s control. Tradeshift will

                       17   respond only on behalf of, and with respect to, Tradeshift, Inc. Tradeshift construes “you,”

                       18   “your,” and “Tradeshift” to mean Plaintiff Tradeshift, Inc.

                       19            7.      Tradeshift objects to BuyerQuest’s definition of “BUYERQUEST” as vague and
                       20   ambiguous, overly broad, seeking discovery of information where the burden of the proposed

                       21   discovery outweighs its likely benefit, seeking information not relevant to any claim or defense,

                       22   and not proportional to the needs of the case because the definition includes “ALL PERSONS

                       23   acting on its behalf, including without limitation, ALL past or present officers, directors,

                       24   employees, representatives, consultants, partners, independent contractors, agents, or attorneys.”

                       25   Tradeshift construes “BUYERQUEST” to mean Defendant BuyerQuest, Inc.

                       26            8.      Tradeshift objects to BuyerQuest’s definition of “SMUCKER” as vague and

                       27   ambiguous, overly broad, seeking discovery of information where the burden of the proposed

                       28   discovery outweighs its likely benefit, seeking information not relevant to any claim or defense,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   -2-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 85 of 116



                        1   and not proportional to the needs of the case because the definition includes “J.M. Smucker

                        2   Company, J.M. Smucker Inc., and ALL PERSONS acting on their behalf, including without

                        3   limitation, ALL past or present officers, directors, employees, representatives, consultants,

                        4   partners, independent contractors, agents, or attorneys.” Tradeshift construes “SMUCKER” to

                        5   mean Smucker Services Company, the J.M. Smucker Company, and J.M. Smucker, Inc.

                        6            9.      Tradeshift objects to Definition 16 as overly broad, seeking discovery of

                        7   information where the burden of the proposed discovery outweighs its likely benefit, seeking

                        8   discovery of information that is not relevant to any claim or defense, not proportional to the needs

                        9   of this case, and inconsistent with Rules 26 and 34 of the Federal Rules of Civil Procedure
                       10   because it purports to require Tradeshift to provide documents regarding hypothetical future

                       11   events that have not yet occurred.

                       12            10.     Tradeshift objects to each Interrogatory to the extent that it calls for Tradeshift to

                       13   reveal information that is the subject of the attorney-client privilege, the attorney work product

                       14   doctrine, or any other applicable privilege or doctrine. Tradeshift will not provide privileged

                       15   information and, instead, to the extent it is consistent with the parties’ agreements regarding

                       16   privileged communications, will withhold and log responsive privileged communications.

                       17            11.     To the extent that Tradeshift identifies and/or produces any information or

                       18   documents in response to the Interrogatories, it does so with the understanding that such

                       19   information or document shall not be deemed or construed to constitute a waiver of any privilege
                       20   or right of Tradeshift, including the right to designate materials as confidential. Tradeshift

                       21   reserves all rights to recall from discovery any inadvertently produced document protected by the

                       22   attorney-client privilege, the work product doctrine, or any other applicable privilege, doctrine, or

                       23   immunity. Tradeshift also reserves the right to designate (or redesignate) any confidential

                       24   documents that may be inadvertently produced without the appropriate confidentiality

                       25   designation.

                       26            12.     Tradeshift objects to these Interrogatories as premature to the extent they purport

                       27   to request “all” facts or information in support of Tradeshift’s claims. Much of the documents

                       28   and information supporting Tradeshift’s claims is in the possession of BuyerQuest and/or
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -3-             RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 86 of 116



                        1   Smucker. Fact discovery remains open, and BuyerQuest and Smucker have yet to make complete

                        2   productions of all such documents and information in response to Tradeshift’s discovery requests.

                        3   Accordingly, Tradeshift’s responses are made without prejudice to its right to supplement or

                        4   amend its responses and to present evidence discovered hereafter at trial.

                        5            13.     Tradeshift objects to these Interrogatories to the extent that they seek confidential,

                        6   sensitive, or proprietary business or trade secret information of any third party. Should any

                        7   interrogatory call for such information, Tradeshift will make reasonable efforts to obtain the

                        8   consent of any such third party and if it cannot obtain such third-party consent, Tradeshift will

                        9   clearly state so in its response.
                       10            14.     Tradeshift objects to these Interrogatories to the extent that they seek information

                       11   beyond what is available from: (a) a reasonable search of Tradeshift’s files likely to contain

                       12   relevant or responsive documents or information and (b) a reasonable inquiry of Tradeshift

                       13   employees likely to have information relevant to a claim or defense of any party, or to the subject

                       14   matter of the litigation.

                       15                               SPECIFIC OBJECTIONS AND RESPONSES

                       16            Subject to and without waiving the above General Objections, Tradeshift objects and

                       17   responds to BuyerQuest’s First Set of Requests for Production to Tradeshift as follows:

                       18   INTERROGATORY NO. 1:

                       19            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was
                       20   involved with the negotiation, drafting, or formation of the BUYERQUEST AGREEMENTS.

                       21   RESPONSE TO INTERROGATORY NO. 1:

                       22            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       23   above.

                       24            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       25   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       26   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       27   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       28            Tradeshift objects to this interrogatory to the extent it seeks information that is equally or
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -4-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 87 of 116



                        1   more readily available to BuyerQuest.

                        2            Tradeshift objects to the phrase “worked on or was involved with the negotiation, drafting,

                        3   or formation” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs

                        4   of this case to the extent it seeks information about every individual remotely involved in the

                        5   subject matter of the request (including, for example, administrative assistants who may have

                        6   typed the agreements); Tradeshift will identify the principal parties responsible for negotiating the

                        7   terms of the BuyerQuest Agreements for Tradeshift.

                        8            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        9            Dan Roehrs (Apps Partnerships & Alliances) with support internally from Tradeshift’s in-
                       10   house legal department, the content of which is privileged.

                       11            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       12   to supplement this response as additional information is identified.

                       13   INTERROGATORY NO. 2:

                       14            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was

                       15   involved with the negotiation, drafting, or formation of the SMUCKER SERVICES

                       16   AGREEMENT.

                       17   RESPONSE TO INTERROGATORY NO. 2:

                       18            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       19   above.
                       20            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       21   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       22   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       23   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       24            Tradeshift objects to the phrase “worked on or was involved with the negotiation, drafting,

                       25   or formation” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs

                       26   of this case to the extent it seeks information about every individual remotely involved in the

                       27   subject matter of the request. Tradeshift will identify the principal parties responsible for

                       28   negotiating the terms of the Smucker Services Agreement for Tradeshift.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -5-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 88 of 116



                        1            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        2            Christopher Todd (Account Manager) and Jim Rahill (Regional VP of Sales) with support

                        3   internally from Tradeshift’s in-house legal department, the content of which is privileged.

                        4            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        5   to supplement this response as additional information is identified.

                        6   INTERROGATORY NO. 3:

                        7            IDENTIFY EACH TRADESHIFT employee, agent, or contractor who worked on or was

                        8   involved with the SMUCKER PROJECT.

                        9   RESPONSE TO INTERROGATORY NO. 3:
                       10            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       11   above.

                       12            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       13   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                       14   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                       15   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       16            Tradeshift objects to this interrogatory to the extent it seeks information that is equally or

                       17   more readily available to BuyerQuest.

                       18            Tradeshift objects to the phrase “worked on or was involved with the SMUCKER

                       19   PROJECT” as vague and ambiguous, overbroad, duplicative, and not proportional to the needs of
                       20   this case to the extent it seeks information about every individual remotely involved in the subject

                       21   matter of the request, including those with peripheral or non-substantive roles; Tradeshift will

                       22   identify the principal persons who performed work on and/or supervised implementation of the

                       23   SMUCKER PROJECT on behalf of Tradeshift.

                       24            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       25            Sean Norton (Global VP, Professional Services); Deborah Gillman (Engagement

                       26   Manager); Catherine Fahidin (Professional Services Architect); Gareth Bowen (Professional

                       27   Services Solutions Architect); Wendy Sciara (Senior Client Executive); Doug Cottington

                       28   (Engagement Manager); Amy Dhanoa (Program Manager); Alexandra Balan (Professional
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     -6-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 89 of 116



                        1   Services Architect); Simona Saulean, (Professional Services Architect); Kavita Rajagopal

                        2   (Solutions Consultant); Jeff Larsen (Senior Program Manager – Bristlecone).

                        3            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        4   to supplement this response as additional information is identified.

                        5   INTERROGATORY NO. 4:

                        6            IDENTIFY EACH SMUCKER employee, agent, or contractor with whom YOU worked

                        7   on SMUCKER PROJECT.

                        8   RESPONSE TO INTERROGATORY NO. 4:

                        9            Tradeshift specifically incorporates by reference each of its General Objections asserted
                       10   above. Tradeshift further objects to this interrogatory to the extent it seeks information that is not

                       11   in Tradeshift’s possession, custody, or control or that is equally or more readily available to

                       12   BuyerQuest.

                       13            Tradeshift objects to the phrase “worked on SMUCKER PROJECT” [sic] as vague and

                       14   ambiguous, overbroad, duplicative, seeking information equally available to BuyerQuest, and not

                       15   proportional to the needs of this case to the extent it seeks information about every individual

                       16   remotely involved in the subject matter of the request, including those with peripheral or non-

                       17   substantive roles and including contractors and subcontractors like Tradeshift and BuyerQuest;

                       18   Tradeshift will identify the SMUCKER employees it interacted with while working on the

                       19   SMUCKER PROJECT.
                       20            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       21            Clint Adams
                       22            Jason Barr
                                     Angela Burick,
                       23            Molly Davis
                                     Joanna Dobina
                       24            Jeff Eshelman
                                     Daniel Fill
                       25
                                     Robert Ferguson
                       26            Danielle Frantz
                                     Kevin Hare
                       27            Bryan Hiles
                                     Kelly Hensch
                       28            Ryan Hoffman
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -7-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 90 of 116



                        1            Bryan Hutson
                                     Debra Janda
                        2            Michelle Lawson
                        3            Steve Lutikoff
                                     Pai Milind
                        4            Megan Morr
                                     Dan Nowicki
                        5            Viraaj Patel
                                     Jacqueline Perchinske
                        6            Susan Reed
                        7            Mike Resan
                                     John Slowey
                        8            Jennifer Smith
                                     Mike Sterle
                        9            Dustin Stout
                                     Jay Watson
                       10
                                     Rowdy White
                       11            Russ Wilson
                                     Brandon Wilhelm
                       12            Sunil Yerramesetti

                       13             Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       14   to supplement this response as additional information is identified.

                       15   INTERROGATORY NO. 5:

                       16            IDENTIFY EACH incident in which BUYERQUEST failed “to obtain Tradeshift’s

                       17   review and consent to scope changes to the Smucker project,” as alleged in Paragraph 31 of

                       18   YOUR Complaint.

                       19   RESPONSE TO INTERROGATORY NO. 5:

                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -8-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 91 of 116
                                                                    CONFIDENTIAL

                        1            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                        2   6-10, 12-13, 15, and 19.

                        3            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        4            The Smucker Project required integrating software products from Tradeshift and

                        5   BuyerQuest into a solution that could communicate with those two systems and with Smucker’s

                        6   systems. Tradeshift took on primary responsibility for integrating the three components and

                        7   implemented a “middleware” system that would allow the three components to speak with each

                        8   other. The middleware system took in data, documents, and other information from the Smucker

                        9   system and (1) mapped that information into the format used by Tradeshift so that Tradeshift’s
                       10   systems could use the data and (2) mapped that information into the format used by BuyerQuest

                       11   so that BuyerQuest’s systems could use the data. It did the same in reverse for Tradeshift data

                       12   and information and BuyerQuest data and information.

                       13            The middleware had to be specifically configured to accommodate the different formats

                       14   and types of information used by each of the three systems (for example, a “quantity” field in one

                       15   system might be configured with a dropdown menu in one system but with free-entry in another).

                       16   Accordingly, any unauthorized or uncoordinated changes to the format of the information in any

                       17   of the three systems could drastically affect the interoperability of the system as whole and would

                       18   likely result in integration failures. As the lead contractor and the party contractually responsible

                       19   for integrations, Tradeshift was to have the lead in directing, reviewing, and approving any
                       20   changes that would be made that could impact system integration. BuyerQuest, in contrast, was

                       21   Tradeshift’s subcontractor on the Smucker Project and agreed in its contract with Tradeshift that

                       22   it would follow Tradeshift’s lead with respect to project management and would seek Tradeshift’s

                       23   approval before making any material changes to the scope of the project, including format

                       24   changes. The BuyerQuest Agreements noted, for example, that “[Tradeshift] will lead all

                       25   integration discussions with Smucker’s with support from BuyerQuest for all integrations relevant

                       26   to BuyerQuest,” and “[Tradeshift] will handle all program management duties except BuyerQuest

                       27   will be responsible for all BuyerQuest resources,” and “[Tradeshift] and BuyerQuest will review

                       28   and agree on all scope changes prior to adding new requirements to the project,” and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    -9-            RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 92 of 116
                                                                   CONFIDENTIAL

                        1   “BuyerQuest will support [Tradeshift] with planning, configurations, deliverables, integrations,

                        2   change requests, and product updates as necessary for Smucker’s implementation.”

                        3            On several occasions, however, BuyerQuest initiated, directed, requested, and/or approved

                        4   changes to the Smucker Project without consulting Tradeshift (much less obtaining its approval or

                        5   consent to those changes), and/or otherwise usurped Tradeshift’s contractual right to lead the

                        6   integration process. In many cases, BuyerQuest’s actions resulted in integration failures and/or

                        7   required a significant amount of work to account for the changes. In certain cases, Smucker

                        8   blamed these failures on Tradeshift even though they were caused by BuyerQuest’s failures to

                        9   follow protocol. Internal BuyerQuest communications with BuyerQuest’s CEO, Jack Mulloy,
                       10   indicate that BuyerQuest’s conduct was part of a plan—which it referred to as “Operation

                       11   Fyrefest”—to undermine Tradeshift’s credibility with Smucker so that it could eventually replace

                       12   Tradeshift on the Smucker Project.

                       13            For example, in early December 2019, BuyerQuest asked Smucker to make changes to the

                       14   format of the User Integration File without consulting, notifying, discussing or obtaining

                       15   Tradeshift’s consent for this format change. Smucker implemented the changes at BuyerQuest’s

                       16   request. The unapproved change in the format of the data caused a number of integration

                       17   problems, including that a number of Smucker users were unable to log into the system. Smucker

                       18   appears to have improperly attributed the integration failure to Tradeshift even though the true

                       19   cause of the failure was due to BuyerQuest’s unauthorized instruction to Smucker to alter its data
                       20   format. This integration error appears to have unfairly undermined Tradeshift’s credibility with

                       21   Smucker. BuyerQuest should have contacted Tradeshift about any requests to modify the

                       22   Smucker data format including, at a minimum, by discussing BuyerQuest’s suggested format

                       23   changes with Tradeshift and obtaining Tradeshift’s agreement and consent before approaching

                       24   Smucker with format change instructions. And BuyerQuest should have included Tradeshift on

                       25   all communications with Smucker about format changes.

                       26            As another example, in late December 2019, Smucker raised concerns about a requested

                       27   feature with BuyerQuest. Smucker referred to this issue as “Defect 77.” To resolve the issue,

                       28   Smucker asked BuyerQuest to implement a feature that would allow the system to validate
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 10 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 93 of 116

                                                                CONFIDENTIAL

                        1   “Project” and “Task” values. BuyerQuest agreed it would accommodate Smucker’s request,

                        2   including by changing the format of a coding file which, in turn, would cause Tradeshift’s

                        3   integrations to fail unless Tradeshift was given notice and time to adjust other format fields

                        4   accordingly. In what was becoming a pattern, BuyerQuest agreed to the change in scope without

                        5   first discussing with Tradeshift, much less getting Tradeshift’s consent and approval (as the

                        6   contract requires). Once again, BuyerQuest only informed Tradeshift of what it had done after

                        7   the fact. The unapproved change required Tradeshift to spend a significant amount of time

                        8   revising the integrations to accommodate BuyerQuest’s change. Instead of independently

                        9   agreeing to the change—which constituted a change in project scope—and neglecting to obtain
                       10   Tradeshift’s consent and buy-in, BuyerQuest should have, at a minimum, first discussed

                       11   Smucker’s request with Tradeshift and submitted a project change order to document the process,

                       12   as specified in the contract.

                       13            As another example, in late December 2019 and early January 2020, BuyerQuest caused a

                       14   number of failures by refusing to follow Tradeshift’s lead with certain project management

                       15   instructions. In the integrated Tradeshift/BuyerQuest product, the BuyerQuest system sends

                       16   Purchase Orders to the Tradeshift system for processing. Upon receiving the Purchase Order, the

                       17   Tradeshift system sends the BuyerQuest system a confirmation indicating that the Purchase Order

                       18   has been received. The BuyerQuest system, however, was not processing the confirmations and,

                       19   as a result, continued to repeatedly send the same Purchase Orders to the Tradeshift system
                       20   multiple times. This caused the Tradeshift system to fail when attempting to process each

                       21   Purchase Order because the Purchase Order was voided repeatedly, creating a new version of the

                       22   same Purchase Order. Tradeshift asked BuyerQuest to adjust its system to properly identify and

                       23   process the confirmations, but subcontractor BuyerQuest refused Tradeshift’s request (even

                       24   though Tradeshift was the project manager under the contract). Tradeshift then implemented a

                       25   work around and BuyerQuest agreed that it would stop sending multiple copies of each Purchase

                       26   Order. Notwithstanding the work around and its agreement to the contrary, BuyerQuest

                       27   continued to send multiple Purchase Orders, which continued to cause Tradeshift’s systems to

                       28   fail. These failures, which were identified as “Defect 104,” appeared to unfairly undermine
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 11 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 94 of 116

                                                                   CONFIDENTIAL
                        1   Tradeshift’s credibility with Smucker.

                        2            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        3   to supplement this response as additional information is identified.

                        4   INTERROGATORY NO. 6:

                        5            IDENTIFY EACH incident in which BUYERQUEST interfered “with Tradeshift’s

                        6   program management duties,” as alleged in Paragraph 31 of YOUR Complaint.

                        7   RESPONSE TO INTERROGATORY NO. 6:

                        8            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        9   above.
                       10            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       11   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       12   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       13   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       14   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       15   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       16   opportunity to review that information and incorporate it into its response.

                       17            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                       18   7-8, 10, 12, 14, 15, and 19.

                       19            In light of the foregoing objections and limitations, Tradeshift responds as follows:
                       20            Tradeshift incorporates its response to Interrogatory No. 5.

                       21            In addition, BuyerQuest refused to support Tradeshift’s efforts to salvage the Smucker

                       22   Services Agreement at least in part because it planned to execute a new agreement between

                       23   BuyerQuest and Smucker for the Smucker Project that would exclude Tradeshift entirely.

                       24   Specifically, on January 16, 2020, Smucker sent Tradeshift a letter titled “Notice of Termination.”

                       25   TS_BQ_00000001. The Smucker Services Agreement (TS_BQ_00000053) states that Smucker

                       26   may only terminate the agreement if it provides Tradeshift with notice of a material breach and

                       27   Tradeshift does not correct the breach within 30 days of receiving such written notice. The

                       28   “Notice of Termination,” however, did not identify any such material breaches or indicate a
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 12 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 95 of 116



                        1   contractual basis upon which Smucker was terminating the Smucker Services Agreement at all.

                        2   Instead, without providing any specific examples, the letter stated that Tradeshift had

                        3   misrepresented the capabilities of Tradeshift’s software and that Smucker was “offering a mutual

                        4   and immediate termination.” The letter further indicated that Smucker did not intend to comply

                        5   with its ongoing obligations under the Smucker Services Agreement and that Smucker would

                        6   block Tradeshift from further performing its contractual duties. Smucker stated, for example, that

                        7   it had (1) instructed its internal team to cease cooperation with Tradeshift personnel and (2)

                        8   suspended Tradeshift’s access to any of Smucker’s facilities and systems.

                        9            After it received the January 16 letter from Smucker (and unaware of BuyerQuest’s efforts
                       10   to convince Smucker to terminate the Smucker Services Agreement with Tradeshift in favor of a

                       11   BuyerQuest-Smucker-only agreement), Tradeshift promptly attempted to contact BuyerQuest by

                       12   phone and email to alert it to Smucker’s claim that it would not allow further access or

                       13   cooperation on the Smucker Project. Because Smucker’s January 16 letter appeared to be

                       14   predicated on fundamental misunderstandings, Tradeshift requested that BuyerQuest, as its

                       15   subcontractor, cooperate with Tradeshift in helping to resolve any issues that Smucker may have.

                       16   BuyerQuest, however, ignored Tradeshift’s attempts to contact BuyerQuest and did not respond

                       17   to Tradeshift’s requests (and, in doing so, breached its contractual obligations to Tradeshift with

                       18   respect to project management and communication). On January 23, 2020 (and by this time

                       19   suspecting that perhaps BuyerQuest was working with Smucker behind Tradeshift’s back and in
                       20   violation of both the Smucker Services Agreement and the BuyerQuest Agreements), Tradeshift

                       21   sent a formal letter to BuyerQuest to request its cooperation and, again, asking for a response.

                       22   (TS_BQ_00000006). Tradeshift specifically reminded BuyerQuest of its obligations of good faith

                       23   and fair dealing under the BuyerQuest Agreements as Tradeshift’s subcontractor. Suggesting it

                       24   had been planning to thwart Tradeshift’s contractual requests all along, that same day,

                       25   BuyerQuest responded to Tradeshift through a letter from its outside litigation law firm,

                       26   Kronenberger Rosenfeld. (TS_BQ_00000004). In that letter, BuyerQuest’s counsel indicated

                       27   that BuyerQuest had no obligation to cooperate with Tradeshift under the BuyerQuest

                       28   Agreements due to Smucker’s purported termination of the Smucker Services Agreement and,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 13 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 96 of 116



                        1   perhaps even more concerning, argued that BuyerQuest was permitted to contract directly with

                        2   Smucker, including to replace Tradeshift on the Smucker Project. Apparently, at this time,

                        3   BuyerQuest had already taken significant efforts to convince Smucker to terminate the Smucker

                        4   Services Agreement with Tradeshift and was working with Smucker to enter into a new contract

                        5   with just BuyerQuest for the Smucker Project.

                        6            Tradeshift responded to BuyerQuest in a letter dated January 27, 2020 and again reminded

                        7   BuyerQuest of its obligation of good faith and fair dealing as Tradeshift’s subcontractor and again

                        8   asked BuyerQuest for its cooperation in working together to resolve any issues that Smucker had

                        9   raised. (TS_BQ_00000010). In a letter dated January 29, 2020, BuyerQuest’s attorney
                       10   responded and expressly refused to assist or even to communicate with Tradeshift about the

                       11   existing Smucker Project. (TS_BQ_00000012).

                       12            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       13   to supplement this response as additional information is identified.

                       14   INTERROGATORY NO. 7:

                       15            IDENTIFY EACH incident in which BUYERQUEST failed “to support Tradeshift with

                       16   planning, configurations, deliverables, integrations, change requests, and product updates

                       17   necessary for the Smucker project implementation,” as alleged in Paragraph 31 of YOUR

                       18   Complaint.

                       19   RESPONSE TO INTERROGATORY NO. 7:
                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 14 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 97 of 116

                                                                    CONFIDENTIAL
                        1            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        2   including, for example, Interrogatory numbers 5 and 6.

                        3            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        4            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 6.

                        5            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        6   to supplement this response as additional information is identified.

                        7   INTERROGATORY NO. 8:

                        8            IDENTIFY EACH incident in which BUYERQUEST failed “to follow Tradeshift’s lead

                        9   with respect to supplier onboarding strategy and planning,” as alleged in Paragraph 31 of YOUR
                       10   Complaint.

                       11   RESPONSE TO INTERROGATORY NO. 8:

                       12            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       13   above.

                       14            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       15   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       16   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       17   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       18   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       19   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable
                       20   opportunity to review that information and incorporate it into its response.

                       21            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       22   including, for example, Interrogatory numbers 5 and 6.

                       23            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       24            Tradeshift’s strategy for onboarding suppliers was to first lockdown the functionality of

                       25   the combined product and then to start onboarding suppliers to ensure that the product fit the

                       26   information provided by the suppliers. BuyerQuest did not follow this strategy or Tradeshift’s

                       27   lead and started attempting to onboard suppliers much sooner than Tradeshift expected.

                       28            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 15 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 98 of 116



                        1   to supplement this response as additional information is identified.

                        2   INTERROGATORY NO. 9:

                        3            IDENTIFY EACH incident in which BUYERQUEST failed “to follow the Change

                        4   Control Process,” as alleged in Paragraph 31 of YOUR Complaint.

                        5   RESPONSE TO INTERROGATORY NO. 9:

                        6            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        7   above.

                        8            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                        9   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and
                       10   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       11   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       12   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       13   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       14   opportunity to review that information and incorporate it into its response.

                       15            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       16   including, for example, Interrogatory number 5.

                       17            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       18            Tradeshift incorporates its responses to Interrogatory Number 5.

                       19            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
                       20   to supplement this response as additional information is identified.

                       21   INTERROGATORY NO. 10:

                       22            IDENTIFY EACH incident in which BUYERQUEST failed “to include Tradeshift in

                       23   COMMUNICATIONS with Smucker related to the Smucker project,” as alleged in Paragraph 31

                       24   of YOUR Complaint.

                       25   RESPONSE TO INTERROGATORY NO. 10:

                       26            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       27   above.

                       28            Tradeshift objects to this Interrogatory because it seeks information that is equally or more
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 16 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                              Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 99 of 116



                        1   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                        2   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        3   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        4   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                        5   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                        6   opportunity to review that information and incorporate it into its response.

                        7            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        8   including, for example, Interrogatory numbers 5, 6 and 11.

                        9            In light of the foregoing objections and limitations, Tradeshift provides the following
                       10   response based on the information that has been made reasonably available to it at this time and

                       11   reasonable inferences from that information:

                       12            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.

                       13            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       14   to supplement this response as additional information is identified.

                       15   INTERROGATORY NO. 11:

                       16            IDENTIFY EACH incident in which BUYERQUEST made misrepresentations about

                       17   TRADESHIFT, as alleged in Paragraph 37 of the Complaint, INCLUDING the speaker and

                       18   recipient and the substance, means, and date of EACH COMMUNICATION.

                       19   RESPONSE TO INTERROGATORY NO. 11:
                       20            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       21   above.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 17 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 100 of 116
                                                    CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1            Tradeshift objects to this request as duplicative, at least in part, of Interrogatory numbers

                        2   5, 6, 10, 12, 13, 15, and 19.

                        3            In light of the foregoing objections and limitations, Tradeshift provides the following

                        4   response based on the information that has been made reasonably available to it at this time and

                        5   reasonable inferences from that information:

                        6            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 6.

                        7            In addition, at least as early as September 26, 2019, BuyerQuest planned to encourage

                        8   Smucker to terminate its contract with Tradeshift and enter into a new contract with BuyerQuest

                        9   instead. On September 26, 2019, BuyerQuest’s CEO, Jack Mulloy, sent an email to his
                       10   employees referring to this plan as “Operation Fyrefest.” (BQ043884). Specifically, Mr. Mulloy

                       11   sent this email to Salman Siddiqui (BuyerQuest’s Chief Operating Officer), Luke Batman

                       12   (BuyerQuest’s Chief Financial Officer), Kyle Muskoff (BuyerQuest’s Chief Revenue Officer),

                       13   and Dan Utyuzh (BuyerQuest’s Implementation Team Leader), and told them that they “need to

                       14   be ready to pivot away from [Tradeshift]” and that he wanted “this group to be prepared to

                       15   execute ‘Operation Fyrefest’ . . . .” Mr. Mulloy also outright told his team that BuyerQuest could

                       16   and would freely disregard its contract with Tradeshift in favor of its relationship with Smucker

                       17   by stating the following:

                       18            “Regardless of what contract BQ has with TS, BuyerQuest’s commitment is to
                                     Smucker’s and the success of the Smucker’s project [] I can’t emphasize this
                       19
                                     enough”
                       20

                       21   (BQ043884) (emphasis in original).

                       22            Mr. Mulloy’s email laid out the purported reasons BuyerQuest would identify to Smucker

                       23   for terminating the contract with Tradeshift. Specifically, he indicated that the group should

                       24   “discuss and agree to . . . [Tradeshift’s] inability to execute, [Tradeshift’s] unwillingness to

                       25   enable suppliers, [Tradeshift’s] unwillingness to pay their bills or communicate properly with

                       26   BQ, etc.” Mr. Mulloy also indicated that the group needed to discuss how to communicate this

                       27   information to Smucker, i.e., that the group should “discuss and agree to . . . [p]otential

                       28   communication plans between BQ/Smucker’s.”
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 18 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 101 of 116
                                                CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1            The facts show that Mr. Mulloy executed on “Operation Fyrefest” over the next four

                        2   months by repeatedly attempting to convince Smucker to terminate its contract with Tradeshift in

                        3   favor of a direct agreement with BuyerQuest. Mr. Mulloy started by convincing Smucker’s

                        4   Senior Director of Indirect Procurement (Jason Barr) to help BuyerQuest convince Smucker’s

                        5   decisionmakers to terminate Smucker’s contract with Tradeshift and transfer the work to

                        6   BuyerQuest. Mr. Mulloy appears to have disparaged Tradeshift to Mr. Barr on numerous

                        7   occasions, including by text and telephone. This included conversations on at least on October

                        8   21, 2019; October 22, 2019; October 31, 2019; November 1, 2019; November 4, 2019, and

                        9   November 5, 2019. (See BQ103116; BQ103117). For example, Mr. Mulloy reported to his
                       10   executive team that, on October 21, 2019, about a conversation he had with Mr. Barr “off the

                       11   record.” (BQ109056; BQ103116). During this conversation Mr. Mulloy made Mr. Barr aware of

                       12   Mr. Mulloy’s “skepticism around [Tradeshift].” He also told his team that Mr. Barr was “on

                       13   board” and that Smucker would now be conducting its own risk assessment on Tradeshift “based

                       14   on our convo.” (BQ109056) The full content of these discussion is still being discovered.

                       15            Mr. Mulloy also met with his executive times multiple times to discuss and refine

                       16   “Operation Fyrefest,” i.e., BuyerQuest’s plan to convince Smucker to replace Tradeshift. On

                       17   October 21, 2019, for example, Mr. Mulloy told his team that “today’s email from [Tradeshift]

                       18   was the last straw,” and that his team was going to “design a play” and “call it ‘Operation

                       19   Fyrefest’” in case BuyerQuest needed to “audible.” (Id.). Mr. Mulloy continued to discuss
                       20   “Operation Fyrefest” with his executive team throughout the project, including during a 2 hour

                       21   meeting with his team on October 23, 2019.

                       22            Smucker’s management appears to have initially resisted Mr. Mulloy’s and Mr. Barr’s

                       23   recommendations that Smucker terminate its agreement with Tradeshift. Notwithstanding those

                       24   recommendations, In November 2019, Smucker told Mr. Mulloy that “[BuyerQuest] and

                       25   Tradeshift need to find a way to come together and pull this thing across the finish line.”

                       26   (BQ103117). Mr. Mulloy responded to Mr. Barr that a particular Tradeshift employee was “a

                       27   master bs’er” and—notwithstanding Smucker’s instructions—stated that “we’ll continue to plan

                       28   for a world without [Tradeshift].” (Id.). In other words, Mr. Mulloy had no intention of ceasing
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                              TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 19 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                           SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 102 of 116
                                             CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   his efforts to interfere with Smucker’s contract with Tradeshift.

                        2            On December 5, 2019 BuyerQuest’s CEO (Mr. Mulloy) and COO (Mr. Siddiqui) met with

                        3   persons from Smucker at Smucker’s building. (BQ109256). Mr. Mulloy later described his

                        4   conversation with Smucker to BuyerQuest’s CFO, Luke Batman. (BQ103035). Mr. Mulloy

                        5   indicated that the conversation included at least Dan Nowikci from Smucker and that Smucker

                        6   still would not agree to terminate its agreement with Tradeshift. Specifically, Mr. Mulloy

                        7   reported that it “sounds like smucker’s doesn’t want to bifurcate the contract until after we go

                        8   live.” BuyerQuest’s COO (Salman Siddiqui) also described the meeting to another Smucker

                        9   employee, and stated that “it was an odd ride Jack [Mulloy]” and that “Jack [Mulloy] oversold
                       10   and just bitched about Tradeshift #ceo_not_jack.” (BQ109258) (emphasis added). Based on these

                       11   discussions, it is clear that Mr. Mulloy was having conversations with Smucker without including

                       12   Tradeshift, including conversations intended to disparage Tradeshift and convince Smucker to

                       13   terminate Tradeshift or otherwise implement “Operation Fyrefest.” Discovery into the exact

                       14   content of these conversations is still ongoing.

                       15              To further “Operation Fyrefest,” at least as early as December 6, 2019, BuyerQuest’s

                       16   executive team was preparing presentations to help convince Smucker to terminate its agreement

                       17   with Tradeshift. On December 6, 2019, Kyle Muskoff sent an initial draft of such a document,

                       18   titled “Smucker Proposal” to Salman Siddiqui. (See BQ109275).

                       19            On December 13, 2019, BuyerQuest’s CEO, Jack Mulloy, sent an email to one of
                       20   BuyerQuest’s board members, Clark Khayat. (BQ091161). In the email, Mr. Mulloy provided

                       21   Mr. Khayat with an update on BuyerQuest’s business, including the Smucker Project and

                       22   BuyerQuest’s relationship with Smucker. During the conversation, Mr. Mulloy admits that he had

                       23   conversations with Smucker in which he disparaged Tradeshift, its products, its employees, and

                       24   its finances. Specifically, Mr. Mulloy stated:

                       25            “. . . the Tradeshift/Smucker’s relationship is not good []. Through social listening
                                     (and hearing from me), Smucker’s is very concerned about Tradeshift’s ability to
                       26
                                     execute. Their product is very immature. The delivery team is weak [] and the
                       27            word is out that TradeShift has missed payroll a few times recently and they
                                     haven’t paid any vendors in a couple of months.”
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                     - 20 -       RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 103 of 116
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   (BQ091161) (emphasis added). Mr. Mulloy further stated that, as a result of Smucker’s shaken

                        2   confidence in Tradeshift (which BuyerQuest itself had caused), Smucker would likely terminate

                        3   its contract with Tradeshift at some point. Specifically, he stated:

                        4            “A likely outcome at Smucker’s is that Tradeshift/BuyerQuest go-live at
                                     Smucker’s in May 2020. Smucker’s puts [its prior vendor] in the rearview […]
                        5
                                     soon after, Smucker’s asks BuyerQuest to support 100% of their P2P efforts &
                        6            remove the need for TS all together . . . . This will result in a better commercial
                                     deal for BQ and a better solution for Smucker’s.”
                        7

                        8   (BQ091161).

                        9            On December 19, 2019, Mr. Mulloy had a conversation with Dan Utyuzh (BuyerQuest’s

                       10   Implementation Team Leader) via Slack (BQ112393). During the conversation Mr. Mulloy

                       11   admitted that he had another conversation with Smucker’s Senior Director of Indirect

                       12   Procurement (Jason Barr) and “further planted the seed” that Smucker should take over more of

                       13   Tradeshift’s work so it could ultimately cut Tradeshift out of the Smucker Project. Specifically

                       14   Mr. Mulloy stated:

                       15            I further planted the seed that JMS could move invoicing for indirects to BQ and
                                     that would: 1) lessen the work TS needs to do (clearly TS is drowning) and 2)
                       16            shift more of the scope into BQ so that we can blow TS completely out of JMS
                       17            later in 2020.

                       18   (Id.) (emphasis added).
                       19            On or around December 20, 2019, Mr. Mulloy had another meeting with Smucker.
                       20   (BQ095231). Mr. Mulloy reported to his team that, during this meeting, Smucker was
                       21   considering Mr. Mulloy’s recommendations, but still had questions about BuyerQuest’s ability to
                       22   take over certain of Tradeshift’s task, including “Invoicing,” “Supplier Portal,” and “Direct
                       23   Orders.” (Id.). He further indicated that BuyerQuest needed to explain how they would handle
                       24   these issues in order to convince Smucker to terminate its contract with Tradeshift. (Id.). Mr.
                       25   Mulloy further noted that he had set up a subsequent meeting with Smucker at BuyerQuest’s
                       26   offices so that BuyerQuest could explain why Smucker should terminate its contract with
                       27   Tradeshift and transfer the work to Smucker. As part of this, Mr. Mulloy notes that his contact at
                       28   Smucker (Jason Barr) would be “building the story as to why Tradeshift failed & how
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 21 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 104 of 116
                                              CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   BuyerQuest can save the day at [Smucker].” Specifically, Mr. Mulloy’s notes stated, among

                        2   other things, the following:

                        3           “Smucker will be in our office on Tuesday, January 7th to discuss our go-forward plan in
                        4            more detail. For this meeting, we should be prepared to speak to: The updated project
                                     timeline (by week), the product roadmap updates to support JMS, a demo of the Invoicing
                        5            functionality and supplier portal.”

                        6           “As part of the January 7th discussions, Jack, Jason, and Luke will split off at some point
                                     and talk about the go-forward commercials and contracting process.”
                        7
                                    [. . . ] “Jason mentioned that January 17th is the date when JMS will officially give us the
                        8
                                     greenlight to move forward. Starting now, Jason will be building the story as to why
                        9            TradeShift failed & how BuyerQuest can save the day at JMS.”

                       10           “For obvious reasons, JMS asked us to keep this very quiet for now.”

                       11
                            (BQ095231).
                       12
                                     The January 7, 2020 meeting with Smucker appears to have gone forward. (See
                       13
                            BQ113802). On that date, Mr. Mulloy communicated to another BuyerQuest employee that the
                       14
                            “[S]mucker’s team is almost here,” and that they would be using “our front [conference] room on
                       15
                            [the] 3rd floor” for the presentation. (Id.) Mr. Mulloy’s team appears to have prepared several
                       16
                            draft presentations to present to Smucker at this meeting or at some other time. One such
                       17
                            presentation (BQ100227), included a section titled “Why are we here?” and proceeded to identify
                       18
                            the false information that Mr. Mulloy had communicated to Smucker as “concerns around
                       19
                            Tradeshift”
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 22 -         RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 105 of 116

                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL
                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12   (BQ100229). The presentation also included notes indicating the points that Mr. Mulloy had

                       13   communicated to Smucker and that BuyerQuest intended to reiterate during the presentation:

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23
                            (BQ10229).
                       24
                                     The presentation went on to explain how Smucker should transfer work from Tradeshift to
                       25
                            BuyerQuest (thus breaching Smucker’s contract with Tradeshift and BuyerQuest’s contracts with
                       26
                            Tradeshift). Specifically, the presentation explained that “BuyerQuest is currently responsible for
                       27
                            Indirect eProcurement and Supplier Catalog Management” and that “Tradeshift is currently
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                - 23 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 106 of 116
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   responsible for Indirect & Direct Accounts Payable as well as some Supplier Management.” It

                        2   further stated that “BuyerQuest will take over responsibility for Indirect and Direct POs &

                        3   Accounts Payable as well as all of the Supplier Management functionality.” (BQ100231).

                        4   Another presentation similarly explained the “Indirect P2P Scope” that BuyerQuest would be

                        5   taking over from Tradeshift. (BQ097218). One presentation also indicated that BuyerQuest

                        6   needed an “official green light” to take over the scope of work by January 17, 2020. (BQ100235-

                        7   37).

                        8            On January 8, 2020, Mr. Mulloy had another text conversation with Mr. Batman. In that

                        9   conversation, Mr. Mulloy again indicated that (in violation of BuyerQuest’s contractual
                       10   obligations to Tradeshift) he was actively encouraging Smucker to terminate its contract with

                       11   Tradeshift in favor of a contract with BuyerQuest. (BQ103036). Specifically, Mr. Mulloy asked

                       12   Mr. Batman whether there was a “cool down period” in BuyerQuest’s contract with Tradeshift

                       13   that would delay BuyerQuest’s ability to work directly with Smucker. Mr. Batman indicated that

                       14   there was not such a provision. Mr. Mulloy responded “Great. I’m working it. Will keep you

                       15   posted. Maybe we should connect tomorrow or Friday on some of the commercial elements.”

                       16   (BQ103036) (emphasis added).

                       17            Mr. Mulloy also appears to have spoken with Smucker on January 13, 2020 to further

                       18   encourage Smucker to terminate its contract with Tradeshift. On that date, Mr. Mulloy spoke

                       19   with Salman Siddiqui (BuyerQuest’s Chief Operating Officer) and noted that he was going to
                       20   speak with Smucker that day. (BQ118909). Mr. Siddiqui responded that Mr. Mulloy should “get

                       21   lots of $$ from [Smucker],” indicating that the Mr. Mulloy was already discussing a new contract

                       22   between Smucker and BuyerQuest at this time, i.e., before Smucker’s purported termination of its

                       23   contract with Tradeshift. Mr. Mulloy also indicated that Smucker was meeting the following day

                       24   to make the “go / no-go decision . . . for [BuyerQuest].” Id.

                       25            Mr. Mulloy’s repeated efforts to interfere with Tradeshift’s contract with Smucker

                       26   ultimately paid off. On January 16, 2020—one day prior to the January 17, 2020 deadline that

                       27   BuyerQuest gave Smucker to give a “green light” for BuyerQuest to take over Tradeshift’s

                       28   portion of the project—Smucker sent a letter to Tradeshift titled “Notice of Termination.”
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                               TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                 - 24 -           RESPONSES TO BUYERQUEST’S FIRST
                                                                                            SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 107 of 116
                                               CONFIDENTIAL / HIGHLY CONFIDENTIAL

                        1   (TS_BQ_00000001). In the letter, Smucker did not purport to terminate the agreement through

                        2   the termination provisions provided in the contract. Those provisions required Smucker to

                        3   provide written notice of any material breaches to Tradeshift and to give Tradeshift 30-days to

                        4   correct those purported breaches. Instead of complying with those provisions, Smucker accused

                        5   Tradeshift of fraud and stated that it was voiding the contract without complying with the

                        6   termination provisions.

                        7            BuyerQuest has admitted that it subsequently worked with Smucker to finalize and

                        8   execute a contract for BuyerQuest to replace Tradeshift on the Smucker Project. Specifically, in

                        9   its interrogatory responses, BuyerQuest admits that on or around January 21, 2020, Jason Barr
                       10   from Smucker sent a draft contract to Jack Mulloy and BuyerQuest, and Smucker thereafter

                       11   communicated about the provisions of the contract. During this time, Tradeshift was still

                       12   attempting to determine why Smucker had purported to terminate its contract with Smucker and

                       13   requesting that BuyerQuest assist Tradeshift in salvaging the relationship and the agreement.

                       14   BuyerQuest outright refused to assist, apparently because it was finalizing this new agreement to

                       15   take over Tradeshift’s work. On or around February 6, 2020, Dan Utyuzh at BuyerQuest sent a

                       16   draft statement of work to Rowdy White at Smucker along with a Master Services Agreement.

                       17   On or around March 6, 2020, Smucker and BuyerQuest executed a new agreement for work that

                       18   would have been done by Tradeshift under the Smucker Services Agreement and the BuyerQuest

                       19   Agreements.
                       20            In addition to the documents, communications, and admissions indicating that BuyerQuest

                       21   employees, including BuyerQuest CEO Jack Mulloy, communicated directly with Smucker

                       22   without Tradeshift throughout fall of 2019 and January 2020 (and, in doing so, made false and

                       23   disparaging statements about Tradeshift and encouraged Smucker to improperly terminate its

                       24   contract with Tradeshift in favor of BuyerQuest), BuyerQuest has also admitted in its discovery

                       25   responses that it had “[v]arious informal verbal communications in November and December

                       26   2019 about Tradeshift’s [purported] failure to provide the services that Tradeshift was obligated

                       27   to provide to Smucker.” BuyerQuest has not yet disclosed the timing or content of those

                       28   discussions.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                - 25 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                          SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 108 of 116



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3   INTERROGATORY NO. 12:

                        4            IDENTIFY EACH incident in which BUYERQUEST disparaged TRADESHIFT to

                        5   SMUCKER, as alleged in Paragraph 37 of the Complaint, INCLUDING the speaker and recipient

                        6   and the substance, means, and date of EACH COMMUNICATION.

                        7   RESPONSE TO INTERROGATORY NO. 12:

                        8            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        9   above.
                       10            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       11   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       12   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       13   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       14   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       15   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       16   opportunity to review that information and incorporate it into its response.

                       17            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       18   including, for example, Interrogatory numbers 5 and 11.

                       19            In light of the foregoing objections and limitations, Tradeshift provides the following
                       20   response based on the information that has been made reasonably available to it at this time and

                       21   reasonable inferences from that information:

                       22            Tradeshift incorporates its responses to Interrogatory Numbers 5 and 11.

                       23            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       24   to supplement this response as additional information is identified.

                       25   INTERROGATORY NO. 13:

                       26            IDENTIFY EACH incident in which BUYERQUEST “took steps to encourage Smucker

                       27   to wrongfully terminate the Smucker Services Agreement so that BuyerQuest could do a direct

                       28   deal with Smucker without Tradeshift for the Smucker project,” as alleged in Paragraph 43 of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 26 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 109 of 116



                        1   YOUR Complaint.

                        2   RESPONSE TO INTERROGATORY NO. 13:

                        3            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        4   above.

                        5            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                        6   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                        7   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        8   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        9   discovery. Tradeshift reserves the right to update its response to this Interrogatory after
                       10   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       11   opportunity to review that information and incorporate it into its response.

                       12            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       13   including, for example, Interrogatory numbers 5, 6, and 11.

                       14            In light of the foregoing objections and limitations, Tradeshift provides the following

                       15   response based on the information that has been made reasonably available to it at this time and

                       16   reasonable inferences from that information:

                       17            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.

                       18            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       19   to supplement this response as additional information is identified.
                       20   INTERROGATORY NO. 14:

                       21            IDENTIFY EACH incident in which BUYERQUEST “refused to communicate with,

                       22   cooperate with, or support Tradeshift in seeking to finish implementation of the Smucker

                       23   Project,” as alleged in Paragraph 43 of YOUR Complaint.

                       24   RESPONSE TO INTERROGATORY NO. 14:

                       25            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       26   above.

                       27            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       28   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 27 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 110 of 116



                        1   communications between BuyerQuest and Smucker. Accordingly some responsive information

                        2   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                        3   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                        4   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                        5   opportunity to review that information and incorporate it into its response.

                        6            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        7   including, for example, Interrogatory Number 6.

                        8            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                        9            Tradeshift incorporates its response to Interrogatory Number 6.
                       10            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       11   to supplement this response as additional information is identified.

                       12   INTERROGATORY NO. 15:

                       13            IDENTIFY EACH incident in which BUYERQUEST “manufactured an excuse not to

                       14   perform its obligations under the BuyerQuest Agreements,” as alleged in Paragraph 43 of YOUR

                       15   Complaint.

                       16   RESPONSE TO INTERROGATORY NO. 15:

                       17            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       18   above.

                       19            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal a
                       20   trade secret and/or confidential or proprietary business information. If Tradeshift provides such

                       21   information, it will do so subject to the Protective Order entered in this case.

                       22            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       23   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       24   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       25   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       26   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       27   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       28   opportunity to review that information and incorporate it into its response.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 28 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 111 of 116



                        1            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                        2   including, for example, Interrogatory numbers 5, 6, and 11.

                        3            In light of the foregoing objections and limitations, Tradeshift provides the following

                        4   response based on the information that has been made reasonably available to it at this time and

                        5   reasonable inferences from that information:

                        6            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6 and 11.

                        7            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        8   to supplement this response as additional information is identified.

                        9   INTERROGATORY NO. 16:
                       10            IDENTIFY EACH reason that SMUCKER provided to TRADESHIFT for SMUCKER’s

                       11   termination of the SMUCKER SERVICES AGREEMENT.

                       12   RESPONSE TO INTERROGATORY NO. 16:

                       13            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       14   above.

                       15            Tradeshift objects to this request as vague and ambiguous because it asks about Smucker’s

                       16   termination of the Smucker Services Agreement, but Smucker never properly terminated the

                       17   Smucker Services Agreement pursuant to the termination provisions in that contract; Tradeshift

                       18   will interpret this interrogatory as seeking information about the reasons Smucker gave for its

                       19   purported termination. Tradeshift objects to this interrogatory as seeking information that is
                       20   equally available to BuyerQuest.

                       21            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       22            Smucker did not properly terminate the Smucker Services Agreement. Instead, at the

                       23   behest of BuyerQuest, Smucker unexpectedly repudiated and breached its obligations under the

                       24   Smucker Services Agreement without following the required procedures for terminating the

                       25   agreement.

                       26             Pursuant to Federal Rule of Civil Procedure 33(d), Tradeshift identifies the following

                       27   documents: Smucker’s January 16, 2020 letter (TS_BQ_00000001) and Smucker’s January 30,

                       28   2020 letter (TS_BQ_00000014).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 29 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 112 of 116



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3   INTERROGATORY NO. 17:

                        4            IDENTIFY ALL complaints that SMUCKER or BUYERQUEST communicated to YOU

                        5   about YOUR performance under the SMUCKER SERVICES AGREEMENT, INCLUDING

                        6   ANY complaints about the Tradeshift Platform Business Edition and the Tradeshift Pay Business

                        7   Edition.

                        8   RESPONSE TO INTERROGATORY NO. 17:

                        9            Tradeshift specifically incorporates by reference each of its General Objections asserted
                       10   above.

                       11            Tradeshift further objects to this Interrogatory on the grounds that it is vague and

                       12   ambiguous in its use of the term “complaints.” Tradeshift will construe “complaints” as defects

                       13   and “errors and change requests received regarding the Tradeshift Platform Business Edition and

                       14   the Tradeshift Pay Business Edition in connection with the Smucker Project.”

                       15            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       16            Pursuant to Federal Rule of Civil Procedure 33(d), Tradeshift will produce documents

                       17   sufficient to disclose any complaints that Tradeshift received from Smucker or BuyerQuest

                       18   regarding Tradeshift’s performance under the Smucker Services Agreements.

                       19            Discovery has just started. Tradeshift is continuing its investigation and reserves its right
                       20   to supplement this response as additional information is identified.

                       21   INTERROGATORY NO. 18:

                       22            DESCRIBE YOUR calculation of EACH category of damages YOU seek from

                       23   BuyerQuest in this action, INCLUDING ALL DOCUMENTS that support that calculation.

                       24   RESPONSE TO INTERROGATORY NO. 18:

                       25            Tradeshift specifically incorporates by reference each of its General Objections asserted

                       26   above.

                       27            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                       28   information that is the subject of the attorney-client privilege, the attorney work product doctrine,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 30 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 113 of 116

                                                                      CONFIDENTIAL
                        1   or any other applicable privilege or doctrine. Tradeshift will log any such communications it

                        2   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                        3            Tradeshift objects to this interrogatory as premature to the extent it seeks expert testimony

                        4   and/or opinions that are not yet due under the scheduling order issued in this case. Tradeshift

                        5   reserves the right to supplement and/or revise its calculation of damages based on the opinion of

                        6   such experts.

                        7            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal a

                        8   trade secret and/or confidential or proprietary business information. If Tradeshift provides such

                        9   information, it will do so subject to the Protective Order entered in this case. Tradeshift further
                       10   objects to this Interrogatory to the extent that it calls for Tradeshift to reveal information that is

                       11   the subject of the attorney-client privilege or the attorney work product doctrine.

                       12            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       13            Tradeshift seeks at least $4,373,070.37 in damages from BuyerQuest, which is the

                       14   remaining amount that Smucker was required to pay pursuant to the Smucker Services

                       15   Agreement. The Smucker Services Agreement provided that Smucker would pay $5,168,951 in

                       16   fees for implementation, services, and software licenses. Smucker paid a total of $795,880.63

                       17   before BuyerQuest breached the BuyerQuest Agreements and interfered with the Smucker

                       18   Services Agreement.

                       19            Tradeshift also seeks punitive damages and attorneys’ fees in amounts that have yet to be
                       20   determined.

                       21            Tradeshift will produce documents sufficient to support its damages claims. Tradeshift

                       22   identifies the following non-exhaustive list of exemplary documents supporting Tradeshift’s

                       23   damages claims: the Smucker Services Agreement (TS_BQ_00000053); The BuyerQuest

                       24   Agreements (TS_BQ_00000016; TS_BQ_00000124); and Invoice and Payment Reports related

                       25   to the Smucker Project (TS_BQ_00000135; TS_BQ_00000136).

                       26            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                       27   to supplement this response as additional information is identified.

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 31 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 114 of 116

                                                 CONFIDENTIAL / HIGHLY CONFIDENTIAL
                        1   INTERROGATORY NO. 19:

                        2            IDENTIFY ALL conduct by BUYERQUEST by specific incident that supports YOUR

                        3   request for punitive damages in this action.

                        4   RESPONSE TO INTERROGATORY NO. 19:

                        5            Tradeshift specifically incorporates by reference each of its General Objections asserted

                        6   above.

                        7            Tradeshift objects to this Interrogatory to the extent that it calls for Tradeshift to reveal

                        8   information that is the subject of the attorney-client privilege, the attorney work product doctrine,

                        9   or any other applicable privilege or doctrine. Tradeshift will log any such communications it
                       10   excludes on this basis to the extent consistent with the parties’ privilege log agreement.

                       11            Tradeshift objects to this Interrogatory because it seeks information that is equally or more

                       12   readily (and, in some cases, uniquely) in BuyerQuest’s possession, e.g., discussions and

                       13   communications between BuyerQuest and Smucker. Accordingly some responsive information

                       14   was only learned by Tradeshift after-the-fact and/or has yet to be disclosed by BuyerQuest during

                       15   discovery. Tradeshift reserves the right to update its response to this Interrogatory after

                       16   BuyerQuest produces relevant documents and information and Tradeshift has had a reasonable

                       17   opportunity to review that information and incorporate it into its response.

                       18            Tradeshift objects to this request as duplicative, at least in part, of other Interrogatories,

                       19   including, for example, Interrogatory numbers 5, 6 and 11.
                       20            In light of the foregoing objections and limitations, Tradeshift responds as follows:

                       21            Tradeshift retained BuyerQuest as a subcontractor on the Smucker Project. As a result,

                       22   BuyerQuest had contractual obligations to Tradeshift as well as an implied obligation of good

                       23   faith and fair dealing. BuyerQuest completely ignored these obligations. It intentionally

                       24   interfered with Tradeshift’s contract with Smucker by undermining Tradeshift on the Smucker

                       25   Project and secretly convincing Smucker to terminate the contract in favor of a direct deal with

                       26   BuyerQuest only. BuyerQuest’s plan—which it referred to as “Operation Fyrefest,”—was

                       27   planned and executed by its executive officers, led by BuyerQuest’s CEO, Jack Mulloy.

                       28            Tradeshift incorporates its responses to Interrogatory Numbers 5, 6, and 11.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                 TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                    - 32 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                              SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 115 of 116



                        1            Discovery has just started. Tradeshift is continuing its investigation and reserves its right

                        2   to supplement this response as additional information is identified.

                        3
                            Dated: August 10, 2020                          By:   /s/ Amy K. Van Zant
                        4                                                                      Amy K. Van Zant
                                                                                                  Jason K. Yu
                        5                                                                          Tammy Su
                                                                                             Attorneys for Plaintiff
                        6                                                                     TRADESHIFT, INC.
                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                TRADESHIFT’S OBJECTIONS AND
    ATTORNEYS AT LAW
     SILICON VALLEY
                            4153-0116-1765                                   - 33 -          RESPONSES TO BUYERQUEST’S FIRST
                                                                                             SET OF FIRST SET OF ROGS (NOS. 1-19)
                             Case 3:20-cv-01294-RS Document 71 Filed 04/09/21 Page 116 of 116



                        1                                          PROOF OF SERVICE
                        2            I am a resident of the State of California and over the age of eighteen years, and not a
                        3   party to the within action. My place of business is Orrick, Herrington & Sutcliffe, LLP, 1000
                        4   Marsh Road, Menlo Park, CA 94025. On August 10, 2020, I served the within document(s):
                        5            PLAINTIFF TRADESHIFT, INC.’S OBJECTIONS AND RESPONSES TO
                        6   DEFENDANT BUYERQUEST, INC.’S FIRST SET OF INTERROGATORIES (NOS. 1-
                        7   19).
                        8                By transmitting a courtesy copy via electronic mail the document(s) listed above to
                                X        the email addresses set forth below on August 10, 2020.
                        9
                             Karl S. Kronenberger
                       10
                             Jeffrey M. Rosenfeld
                       11    Liana W. Chen
                             Ruben Peña
                       12    KRONENBERGER ROSELFELD, LLP
                             150 Post Street, Suite 520
                       13    San Francisco, CA 94108
                       14    karl@KRInternetLaw.com
                             jeff@KRInternetLaw.com
                       15    liana@KRInternetLaw.com
                             ruben@KRInternetLaw.com
                       16    ATTORNEYS FOR DEFENDANT BUYERQUEST, INC.

                       17            Executed on August 10, 2020 at Moss Beach, California. I declare under penalty of

                       18   perjury under the laws of the State of California that the foregoing is true and correct.

                       19                                                      /s/ Karin Barnick
                                                                               Karin Barnick
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                            TRADESHIFT’S OBJECTIONS AND
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                             -1-            RESPONSES TO BUYERQUEST’S FIRST
                            4153-0116-1765
     SILICON VALLEY                                                                         SET OF FIRST SET OF ROGS (NOS. 1-19)
